Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 1 of 100 PageID #: 1242




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF KENTUCKY
                        LOUISVILLE DIVISION


 MICHAEL COLLINS, JEFFREY COSBY,
 THELA ELLIOTT, GRACIE LEWIS,
 DEJUAN NASH, TIFFANY PRICE,
 LEAGUE OF WOMEN VOTERS OF
 KENTUCKY, LOUISVILLE URBAN
 LEAGUE, and KENTUCKY                       Civil Case No. 3:20-cv-00375-CRS
 CONFERENCE OF NAACP BRANCHES,
                                            AMENDED COMPLAINT FOR
                            Plaintiffs,     INJUNCTIVE AND
                                            DECLARATORY RELIEF
       v.

 MICHAEL ADAMS, in his official
 capacity as the Secretary of State
 of Kentucky; ANDREW BESHEAR,
 in his official capacity as the Governor
 of Kentucky; and ALBERT BENJAMIN
 CHANDLER, III, in his official capacity
 as the Chairman of the Kentucky Board
 of Elections, DEANNA BRANGERS, in
 her official capacity as a member of the
 Kentucky Board of Elections, SHERRY
 WHITEHOUSE, in her official capacity as
 a member of the Kentucky Board of
 Elections, CORY SKOLNICK, in his
 official capacity as a member of the
 Kentucky Board of Elections, GEORGE
 RUSSELL, in his official capacity as a
 member of the Kentucky Board of
 Elections, DWIGHT SEARS, in his
 official capacity as a member of the
 Kentucky Board of Elections, KATRINA
 FITZGERALD, in her official capacity as
 a member of the Kentucky Board of
 Elections, and JAMES LEWIS, in his
 official capacity as a member of the
 Kentucky Board of Elections,

                           Defendants.
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 2 of 100 PageID #: 1243




                               AMENDED COMPLAINT

       Plaintiffs—Michael Collins, Jeffrey Cosby, Thela Elliott, Gracie Lewis, DeJuan

Nash, Tiffany Price, the League of Women Voters of Kentucky (“LWVKY”), the

Louisville Urban League, and the Kentucky Conference of NAACP Branches (the

“Kentucky NAACP”)—by and through their undersigned attorneys, bring this Complaint

against the above-named Defendants; their respective agents, officers, employees, and

successors; and all persons acting in concert with each or any of them. In support of this

Complaint, Plaintiffs allege the following:



                                   INTRODUCTION

       1.     The COVID-19 pandemic is an unprecedented public health emergency

that poses an ongoing and very real threat to Kentuckians’ ability to participate safely in

their electoral democracy. In the first wave of the virus, COVID-19 has spread

throughout Kentucky at an exponential rate. In the month of April alone, Kentucky’s

number of confirmed cases of COVID-19 increased by more than sixfold, and the

number of associated deaths increased by twelvefold. 1 As of the date of filing this

Complaint, Kentucky has reported 8,951 positive cases and 390 deaths. 2



1Amber Rush, 680 Positive Cases of COVID-19, 20 Deaths Reported in Ky. on
Wednesday, KFVS 12 (Apr. 1, 2020), https://www.kfvs12.com/2020/04/01/gov-
beshear-give-update-pm-planning-statewide-drive-thru-testing/; Ky. COVID-19
Numbers Now at 4,708 Cases, 240 Total Deaths, WKYT (Apr. 30, 2020),
https://www.wkyt.com/content/news/WATCH-LIVE-Gov-Andy-Beshears-daily-
COVID-19-update-570089181.html.
2Kentucky Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May
26, 2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.

                                              2
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 3 of 100 PageID #: 1244




       2.     Because the highly contagious COVID-19 spreads through close contact

between individuals, public health experts recommend that individuals protect

themselves from the virus by staying home and maintaining at least six-feet of distance

from people outside of their household. 3

       3.     Recognizing this threat, Kentucky officials used their power and took

several steps to protect Kentuckians’ right to vote safely in the June 23 primary election.

Acting in accordance with the legislature’s recent decision to give election officials the

flexibility to change Kentucky’s extremely restrictive voting laws, the Secretary of State,

the Governor, and the Board of Elections used that power to create a new set of rules to

conform to the unique circumstances of this pandemic. Unfortunately, they have

declined to take similar steps to safeguard the November 3, 2020 general election.

       4.     Public health officials project that the pandemic will continue to impact

our lives in the coming days, weeks, months, and even years. 4 There is no doubt that

COVID-19 poses an ongoing threat. And even if the current outbreak subsides over the




3CDC, Coronavirus Disease 2019: Protect Yourself (last updated Apr. 24, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/
prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
2019-ncov%2Fprepare%2Fprevention.html.
4 Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/; John Lauerman, Covid-19
Pandemic Likely to Last Two Years, Report Says, Bloomberg News (May 1, 2020),
https://www.bloomberg.com/news/articles/2020-05-01/covid-19-pandemic-likely-to-
last-two-years-report-says (citing report from the Center for Infectious Disease
Research and Policy at the University of Minnesota).

                                             3
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 4 of 100 PageID #: 1245




summer, substantial health risks will remain. 5 Although the curve is beginning to

flatten in some parts of the country, “going in the right direction . . . does not mean we

have, by any means, total control of this outbreak,” according to public health officials. 6

The scientific community continues to learn new information about the risks of COVID-

19, and as Dr. Anthony Fauci, who has served as Director of the National Institute of

Allergy and Infectious Diseases since 1984, testified before the United States Senate:

“we should be humble about what we don’t know. . . .we don’t know everything about

this virus, and we really better be very careful.” 7

          5.     Moreover, public health experts have confirmed that the second wave is

“inevitable” and on the way. 8 As Dr. Fauci has stated, “[w]e will have coronavirus in the




5Adrianna Rodriguez, The US is ‘Slightly’ Past Its First Peak, But Expert Says the
Pandemic is Far from Over, USA Today (Apr. 28, 2020),
https://www.usatoday.com/story/news/health/2020/04/28/coronavirus-johns-
hopkins-expert-says-covid-19-pandemic-far-over/3038429001/; Apoorva Mandavilli &
Katie Thomas, Will an Antibody Test Allow Us to Go Back to School or Work?, N.Y.
Times (Apr. 10, 2020), https://www.nytimes.com/2020/04/10/health/coronavirus-
antibodytest.html; Jason Silverstein, Fauci Says He “Can’t Guarantee” In-Person
Voting in November Will Be Safe, CBS News (Apr. 13, 2020),
https://www.cbsnews.com/news/coronavirus-fauci-says-he-cant-guarantee-inperson-
voting-in-november-will-be-safe/?ftag=CNM-00-10aac3a.
6Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 85, Rev
(May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
senate-testimony-transcript-may-12.
7   Id. at 62.
8Christina Maxouris, US Could Be in for ‘a Bad Fall and a Bad Winter’ If It’s
Unprepared for a Second Wave of Coronavirus, Fauci Warns, CNN (Apr. 29, 2020),
https://www.cnn.com/2020/04/29/health/us-coronavirus-wednesday/index.html.

                                               4
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 5 of 100 PageID #: 1246




fall . . . . I am convinced of that because of the degree of transmissibility that it has, the

global nature.” 9

       6.     This second wave will almost certainly arrive before an effective vaccine is

accessible to the public. Public health experts warn that the virus will continue to pose a

serious threat to public health and safety until a vaccine becomes available, 10 and have

projected that it is unlikely that an FDA-approved vaccine will be mass produced and

widely available in time for the November election. 11

       7.     Despite the near certainty that COVID-19 will continue to pose a severe

health threat into the fall, Kentucky has not taken steps to alleviate the health risks of

in-person voting for the November 3, 2020 general election. The Secretary of State and

Governor, in conjunction with the Kentucky Board of Elections, have modified some of

Kentucky’s election procedures for the upcoming primary election, including delaying

the primary date from May 19 until June 23 and permitting all eligible Kentucky voters




9 Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
fauci-says-i-am-convinced-second-wave/3009131001/.
10Devan Cole, Fauci Admits Earlier Covid-19 Mitigation Efforts Would Have Saved
More American Lives, CNN (Apr. 12, 2020), https://www.cnn.com/2020/04/12/
politics/anthony-fauci-pushback-coronavirus-measures-cnntv/index.html.
11TEGNA, FDA Approves Coronavirus Vaccine Candidate to Begin Phase 2 Trial,
WUSA 9 (May 7, 2020), https://www.wusa9.com/article/news/health/coronavirus/fda-
approves-coronavirus-vaccine-candidate-to-begin-phase-2-trial/507-7119865c-3ffb-
42b0-8066-6df24aae2c5d; Dr. Anthony Fauci & CDC Director Senate Testimony
Transcript May 12 at 32, Rev (May 12, 2020), https://www.rev.com/blog/transcripts/
dr-anthony-fauci-cdc-director-senate-testimony-transcript-may-12.

                                               5
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 6 of 100 PageID #: 1247




to apply to vote by mail-in absentee ballot. 12 But even after recognizing the election-

related risks inherent in the COVID-19 pandemic, Kentucky has failed to extend these

modifications and provide all voters with an option to vote safely from home in the

general election in November 2020. 13 Kentucky voters hoping to abide by

recommended social distancing practices and vote safely from home in the general

election will still need to satisfy one of several narrowly-circumscribed “excuses” 14;

merely seeking to avoid exposure to the virus will not be sufficient. In other words,

Kentucky is forcing voters to choose between their health and their right to vote.

           8.    Worse yet, Defendants’ failure to extend these modified rules throughout

the COVID-19 crisis is compounded by the Kentucky General Assembly’s remarkable

decision to make voting less accessible in the midst of the pandemic by adding a new

onerous photo identification (“ID”) requirement. This new statute, in practice, will

increase Kentuckians’ risk of exposure to the virus by forcing them to visit ID-issuing

offices and/or copy centers to exercise their right to vote. 15

           9.    Absent relief from this Court, which would only extend the rules governing

the June primary while the risk of exposure to COVID-19 remains, Kentucky’s election

laws will deprive thousands of the chance to participate in the general election in

November 2020 by forcing voters to choose between risking the health and safety of




12Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
4:190E (2020).
13   Id.
14   Ky. Rev. Stat. §§ 117.077, 117.085.
15   See S.B. 2, 2020 Gen. Assemb., Reg. Sess. (Ky. 2020).
                                              6
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 7 of 100 PageID #: 1248




themselves and their community or foregoing their constitutional right to vote.

Accordingly, Plaintiffs challenge two components of Kentucky’s election laws and

regulations (together, the “Challenged Requirements”).

          10.    First, Plaintiffs challenge Kentucky statutes regarding absentee voting—

most significantly, the statutory provisions requiring that voters qualify for one of

several narrow excuses to vote safely from home (the “Excuse Requirement”)—while the

COVID-19 pandemic continues to threaten the health and safety of Kentucky voters. As

noted, a voter who does not qualify under any of Kentucky’s statutorily-enumerated

categories of persons permitted to vote by mail-in absentee ballot must vote in person in

November or not at all. Defendants have interpreted Kentucky’s Excuse Requirement so

that none of the listed absentee “excuses” apply to the thousands of voters faced with the

risk that voting in person in the November 2020 election will expose them to COVID-19.

          11.    Defendants have already acknowledged that the Excuse Requirement

threatens the health and safety of voters during the COVID-19 pandemic, and have

accordingly eliminated the Excuse Requirement for the primary election on June 23,

2020, by allowing all voters to submit applications to vote by mail-in absentee ballot by

reason of “medical emergency.” 16 And for the June primary, Defendants have also (a)

eliminated the notarization requirement for medical emergency absentee ballot

applications, (b) extended the absentee ballot deadline to include ballots postmarked by

Election Day and received by the Saturday following the election, and (c) implemented

new regulations to provide voters with notice and an opportunity to cure any absentee



16   Ky. Rev. Stat. § 117.077.
                                               7
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 8 of 100 PageID #: 1249




ballot that is rejected based on signature verification issues. But they have yet to extend

these critical protections to the general election.

       12.    Just as Defendants have already acknowledged that upholding the Excuse

Requirement will endanger voters in June, requiring the vast majority of eligible voters

to be physically present at their traditional polling places will continue to threaten both

public safety and the health of individual voters this November. In-person voters will

have to wait in line with other individuals, sometimes for hours, before they can vote. At

the polling place, they will have to use voting machines that may or may not be

adequately sanitized between each use. And some polling places may be unable to

accommodate necessary social distancing. Reinstating the Excuse Requirement for the

general election in November 2020 unreasonably burdens the fundamental right to vote

of Kentuckians who are practicing recommended social distancing to protect their and

their community’s health from transmission of COVID-19, and it unnecessarily

endangers poll workers and other election officials.

       13.    Second, Plaintiffs challenge the Kentucky statute requiring photo ID to

vote in person and by mail-in absentee ballot. The newly-enacted Senate Bill 2 (the

“Photo ID Law” or “S.B. 2”) requires voters to present photo ID to vote in person, and it

requires voters applying for a mail-in absentee ballot to include a copy of the voter’s

photo ID with the ballot application. If a voter does not yet have a photo ID, S.B. 2

requires that they execute a voter affirmation in the presence of an election officer




                                              8
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 9 of 100 PageID #: 1250




confirming their identity and that the voter has a statutorily-enumerated reasonable

impediment to procuring a photo ID. 17

          14.     Complying with the Photo ID Law is presently impossible for many voters,

who are unable to obtain and copy a photo ID or execute an affirmation in the presence

of an election official, given the continued closure of many county clerks’ offices, ID-

issuing offices, and copy centers. And even when these offices reopen, obtaining

licenses, copies, or affirmations will subject voters to unacceptable health risks that will

remain life-threatening through the general election in November 2020, even if ID-

issuing offices, copy centers, and election offices reopen. Like the Excuse Requirement,

the Photo ID Law unreasonably burdens the fundamental right to vote of Kentuckians

who are practicing recommended social distancing to protect the health and safety of

themselves and their communities.

          15.     Furthermore, Kentucky’s photo ID requirement for absentee ballot

applications is unrelated to any valid state interest such as preventing voter fraud or

safeguarding voter confidence. Any additional marginal benefit the Photo ID Law may

offer is greatly outweighed by the risk of disenfranchisement.

          16.     Plaintiffs bring this action to vindicate their rights under the First and

Fourteenth Amendments to the U.S. Constitution and prevent the needless deprivation

of their fundamental right to vote. Kentucky’s failure to maintain the elimination of the

Challenged Requirements to adapt to the realities of the COVID-19 crisis forces voters to

make the untenable choice between their health and their vote.



17   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
                                                 9
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 10 of 100 PageID #: 1251




        17.      Accordingly, the Challenged Requirements will each, separately and

 jointly, unduly burden Kentuckians’ right to vote in the general election in November

 2020. Moreover, the Challenged Requirements’ impact will fall more heavily on certain

 categories of voters who have been disproportionately impacted by COVID-19, including

 Black voters, elderly voters, voters with underlying health conditions, and voters with

 disabilities.

        18.      Defendants have already acknowledged that the right to vote in the June

 primary would be compromised by the present public health crisis unless Defendants

 acted. They exercised the power granted to them by the legislature to allow voting in the

 upcoming election without any of the Challenged Requirements. However, the right to

 vote will be compromised in November unless Defendants eliminate those same

 Challenged Requirements throughout the 2020 election calendar, during which the

 COVID-19 pandemic will continue to impact Kentuckians’ health and safety. Plaintiffs

 therefore ask that the Court enjoin the Challenged Requirements and declare them

 unconstitutional for the duration of the 2020 election calendar.

        19.      Plaintiffs’ need for relief from this Court is urgent for at least two reasons.

 First, the plaintiff organizations are already diverting their limited time and resources to

 respond to the Challenged Requirements, including by educating voters on the Photo ID

 Law instead of undertaking other voter registration and engagement efforts. Second,




                                                10
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 11 of 100 PageID #: 1252




 the changes required to make the November 2020 general election accessible are time

 sensitive. 18

                               JURISDICTION AND VENUE

         20.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

 deprivation under color of state law of rights secured by the First and Fourteenth

 Amendments to the U.S. Constitution.

         21.     This Court has original jurisdiction over the subject matter of this action

 pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under

 the Constitution and laws of the United States. Plaintiffs bring this action to redress the

 deprivation, under color of state law, of rights, privileges, and immunities secured by the

 U.S. Constitution and federal law.

         22.     This Court has personal jurisdiction over Defendants, who are sued only in

 their official capacity as officers and officials of the Commonwealth of Kentucky. The

 violations complained of concern their conduct in such capacity.

         23.     Plaintiffs bring this action to secure equitable relief under federal law

 providing for the protection of voting rights, pursuant to 28 U.S.C. §§ 2201 and 2202.

         24.     This Court has the authority to enter a declaratory judgment and to

 provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of the

 Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.




 18Emily Bazelon, Will Americans Lose Their Right to Vote in the Pandemic?, N.Y.
 Times (May 5, 2020), https://www.nytimes.com/2020/05/05/magazine/voting-by-
 mail-2020-covid.html.
                                                11
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 12 of 100 PageID #: 1253




        25.    Venue is proper in this Court under 28 U.S.C. § 1391(b). LWVKY,

 Louisville Urban League, and Kentucky NAACP have members in Louisville, and a

 substantial part of the events that gave rise to Plaintiffs’ claims occurred in this judicial

 district.

                                          PARTIES

 I.     Plaintiffs

        A.     Michael Collins

        26.    Plaintiff Michael Collins is a 59-year-old Black man who lives in Louisville,

 Kentucky. Mr. Collins is a U.S. citizen and a registered voter in the Commonwealth of

 Kentucky.

        27.    Mr. Collins suffers from Chronic Obstructive Pulmonary Disease

 (“COPD”), which puts him at high risk for severe illness from COVID-19.

        28.    Since the pandemic began, Mr. Collins has been staying at home and

 avoiding social interaction whenever possible. Mr. Collins lives alone and only leaves

 his home once every other week to go to the grocery store or Walgreens. When Mr.

 Collins does leave his home, he wears a mask and makes sure he has hand sanitizer

 available.

        29.    Mr. Collins intends to vote in the November 2020 election. Due to his

 high-risk status, he wants to vote by mail to avoid the health risks of voting in person

 during the pandemic. But under Kentucky’s Excuse Requirement, Mr. Collins is not

 permitted to vote by mail, so he will have to choose between his health and his right to

 vote in November.



                                               12
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 13 of 100 PageID #: 1254




        B.     Jeffrey Cosby

        30.    Plaintiff Jeffrey Cosby is a 64-year-old Black man living in Ashland,

 Kentucky. He is a U.S. citizen and lawfully registered Kentucky voter.

        31.    Mr. Cosby has suffered from COPD, asbestosis, diabetes, chronic kidney

 disease, thyroid issues, and gallbladder problems. He has undergone many serious

 medical procedures, including quadruple coronary artery bypass surgery, placement of

 multiple stents in his heart, and a hip replacement. He is very afraid to leave his home

 because of the risk of exposure to COVID-19, especially given his various underlying

 medical conditions.

        32.    Mr. Cosby has not left his property for any nonessential reason since the

 start of the pandemic—he has left his property only one time to go to the pharmacy, and

 even then, he stayed inside the car while his wife went inside. He and his wife do not

 allow any visitors into their house. Mr. Cosby relies on his wife to replenish essential

 items at home, and his wife takes careful precautions before leaving home, including by

 bringing hand sanitizer and wearing a mask.

        33.    While Mr. Cosby usually votes in person, he wants to use a mail-in

 absentee ballot in November to vote safely from home and avoid the health risks of

 voting in person during the pandemic. But under Kentucky’s Excuse Requirement, Mr.

 Cosby is not permitted to use a mail-in absentee ballot to vote safely from home, so he

 will have to choose between his health and his right to vote in November.

        34.    Mr. Cosby does have a driver’s license, but he does not have a printer or

 copier at home. To comply with the Photo ID Law’s requirement to include a copy of his

 ID with his mail-in absentee ballot application, he would need to ask his wife, who

                                             13
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 14 of 100 PageID #: 1255




 would need to visit a public business. But because of Mr. Cosby’s health conditions, they

 want to avoid the health risks of such in-person interactions with the public during the

 pandemic.

        C.     Thela Elliott

        35.    Plaintiff Thela Elliott is a 58-year-old Black woman who lives in Louisville,

 Kentucky. She is a U.S. citizen and lawfully registered Kentucky voter.

        36.    Ms. Elliott has several underlying health conditions that compromise her

 immune system and increase her risk of serious illness from COVID-19, including

 Hepatitis C, high blood pressure, and bladder cancer.

        37.    Ms. Elliott has not left her home for any nonessential reason since the start

 of the pandemic—she has left her home only for essential activities such as grocery

 shopping, doctor appointments, and walking her dog, and she has taken safety

 precautions while outside her home, such as wearing a mask and gloves and practicing

 social distancing.

        38.    Ms. Elliott has been a committed voter since she turned 18 years old, and

 she has been voting in Kentucky elections since she moved to the Commonwealth 30

 years ago. As a committed, lifelong voter, Ms. Elliott wants to use a mail-in absentee

 ballot to vote safely from home in the November 2020 election, because of the health

 risks of voting in person during the pandemic. But under Kentucky’s Excuse

 Requirement, Ms. Elliott is not permitted to use a mail-in absentee ballot to vote safely

 from home, so she will have to choose between her health and her right to vote in

 November.



                                             14
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 15 of 100 PageID #: 1256




       39.     Ms. Elliott has a valid photo ID, but she does not have access to a

 photocopier or printer to comply with the Photo ID Law’s requirement to include a copy

 of her ID with her mail-in absentee ballot application. She does not want to go to a

 public place to print a copy of her photo ID during the pandemic because of her medical

 conditions.

       D.      Gracie Lewis

       40.     Plaintiff Gracie Lewis is a 72-year-old Black woman who lives in Louisville,

 Kentucky. She is a U.S. citizen and lawfully registered Kentucky voter, and she has

 served as a poll worker in many past Kentucky elections.

       41.     Ms. Lewis has several health conditions that increase her risk of serious

 illness from COVID-19, including COPD, congestive heart failure, lymphedema, and

 high blood pressure.

       42.     Ms. Lewis has not left her home for any nonessential reason since the start

 of the pandemic—she has left her home only for essential activities such as grocery

 shopping and doctor appointments, and she has worn a mask and gloves and practiced

 social distancing on those occasions. Ms. Lewis works at the Kentucky Commission for

 Human Rights, and although that office has reopened, her supervisors have permitted

 her to maintain her precautionary practices and continue to work from home because of

 her health conditions and the related risks during the COVID-19 pandemic.

       43.     Ms. Lewis wants to use a mail-in absentee ballot to vote safely from home

 in the November 2020 election, because of the health risks of voting in person during

 the pandemic. But under Kentucky’s Excuse Requirement, Ms. Lewis is not permitted



                                             15
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 16 of 100 PageID #: 1257




 to use a mail-in absentee ballot to vote safely from home, so she will have to choose

 between her health and her right to vote in November.

        E.     DeJuan Nash

        44.    Plaintiff DeJuan Nash is a 51-year-old Black man from Louisville,

 Kentucky. He is a U.S. citizen and lawfully registered Kentucky voter.

        45.    Mr. Nash suffers from several health conditions that increase his risk of

 serious illness from COVID-19, which include hypertension, kidney disease, and

 diabetes.

        46.    Since the pandemic began, Mr. Nash has been staying at home and has

 made occasional trips outside only for limited purposes and with the necessary

 precautions. Specifically, he has left his home to go shopping for essentials, such as

 groceries, takeout, or other household items, and to run essential errands, such as

 helping his adult daughter get her car fixed. He always wears gloves and masks when he

 leaves his home and tries to time his trips during the midday or evening. When Mr.

 Nash’s 17-year-old son visits him every couple of weeks, he and his son follow social

 distancing guidelines, even while inside Mr. Nash’s home.

        47.    Mr. Nash intends to vote in November and strongly prefers to vote by

 mail. He has serious concerns about safety if Kentuckians are forced to vote in person

 during the pandemic. But under Kentucky’s Excuse Requirement, Mr. Nash is not

 permitted to use a mail-in absentee ballot to vote safely from home, so he will have to

 choose between his health and his right to vote in November.




                                             16
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 17 of 100 PageID #: 1258




          F.    Tiffany Price

          48.   Plaintiff Tiffany Price is a 39-year-old Black woman who lives in Louisville,

 Kentucky. She is a U.S. citizen and is lawfully registered to vote in Kentucky.

          49.   Ms. Price suffers from underlying health conditions that compromise her

 immune system and increase her risk of serious illness from COVID-19, including

 diabetes and hypertension.

          50.   Since the pandemic began, she has been sheltering in place. Ms. Price has

 only left her home for essential reasons, such as going to the grocery store or to pick up

 food. Because Ms. Price does not drive, she has relied on her mother, brother, and aunt

 to give her a ride to these places, but Ms. Price wears a mask and adheres to social

 distancing guidelines while doing so. Ms. Price lives with her school-aged daughter,

 who has been sheltering in place apart from occasional bike rides to her grandmother’s

 house.

          51.   Ms. Price strongly prefers to vote by mail in the general election in

 November 2020, because of the health risks of voting in person during the pandemic.

 But under Kentucky’s Excuse Requirement, Ms. Price is not permitted to use a mail-in

 absentee ballot to vote safely from home, so she will have to choose between her health

 and her right to vote in November.

          52.   Ms. Price has a valid photo ID, but she does not have access to a copier or

 printer to comply with the Photo ID Law’s requirement to include a copy of her ID with

 her mail-in absentee ballot application.




                                              17
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 18 of 100 PageID #: 1259




        G.     League of Women Voters of Kentucky

        53.    LWVKY is a “non-partisan organization that promotes the informed and

 active participation of citizens in government through study and action.” 19 LWVKY is an

 affiliate of the League of Women Voters of the United States, which began as a “mighty

 political experiment” designed to help 20 million women carry out their new

 responsibilities as voters. 20

        54.    One of LWVKY’s guiding principles is “that every citizen should be

 protected in the right to vote.” 21 LWVKY is “committed to the protection of voting

 rights” in the Commonwealth of Kentucky, and it believes that “Kentucky’s election

 process should be reformed by eliminating barriers to citizens voting and making the

 registration and voting process more convenient for citizens while also making sure that

 elections are secure.” 22

        55.    LWVKY has 375 members and five local league chapters throughout the

 Commonwealth. LWVKY has members that are eligible and planning to cast ballots in

 elections in November 2020 and have chronic or other underlying health conditions

 that put them at heightened risk of complications from COVID-19. Others live with

 family members or in communities with people who are in an at-risk population, and



 19League of Women Voters of Kentucky, Our Mission,
 https://www.lwvky.org/aboutus#mission (last visited Apr. 29, 2020).
 20League of Women Voters of the United States, 100 Years of LWV,
 https://www.lwv.org/about-us/history (last visited May 21, 2020).
 21League of Women Voters of Kentucky, Our Mission, https://www.lwvky.org/
 aboutus#mission (last visited Apr. 29, 2020).
 22 League of Women Voters of Kentucky, Issues of Focus, https://www.lwvky.org/issues
 (last visited Apr. 29, 2020).
                                            18
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 19 of 100 PageID #: 1260




 who could be exposed to the dangers of COVID-19 if the member is required to vote in

 person in the general election in November 2020. Under such circumstances, many of

 LWVKY’s members would, if eligible, seek to vote absentee in the November 2020

 elections. However, Kentucky’s restrictive Excuse Requirement places limitations on

 Kentuckians’ ability to vote safely from home in the November 2020 election, which will

 cause many of LWVKY’s members to risk their own health, and the health of their family

 and community, to cast ballots in person on Election Day.

        56.    LWVKY has members who are poll workers or work directly with poll

 workers and other election officials who will need to assist voters on Election Day

 regarding the new Photo ID Law. With such burdensome guidelines happening so soon

 after passage, the implementation of S.B. 2 will likely cause widespread confusion for

 poll workers and election officials, resulting in eligible voters being disenfranchised.

        57.    LWVKY also has members who are eligible and planning to vote in

 November 2020 and do not currently have a Kentucky driver’s license, a student ID, or a

 photo ID provided by the U.S. government. These voters will find it difficult to obtain a

 ballot under Kentucky’s new Photo ID Law given the constraints imposed by the

 pandemic.

        58.    A substantial part of LWVKY’s work includes registering voters and

 generally encouraging voter participation in elections. In preparation for the 2020

 election, LWVKY had planned to devote resources to these voter registration and

 engagement efforts, including by explaining procedures for voting and voting

 registration to people with felony records whose voting rights were restored as a result

 of Governor Beshear’s executive order on December 12, 2019.

                                              19
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 20 of 100 PageID #: 1261




        59.    The new Photo ID Law has caused LWVKY to change its plans and divert

 resources away from its planned voter registration and get out the vote efforts. LWVKY

 is instead devoting time and resources to completely revamp its educational materials to

 include information about the new Photo ID Law, including details on the cumbersome

 process for how to obtain and copy an ID during the pandemic. LWVKY must reduce its

 other services to voters in order to spread information regarding the new Photo ID Law

 and assist those without photo IDs to get them. This diversion of resources to fund

 mailings and paid advertising to keep voters informed will produce a significant

 challenge to LWVKY’s volunteers and place a serious strain on its financial resources.

        60.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

 safely from home in the upcoming general election harms LWVKY members’ ability to

 cast ballots and have them count in the 2020 election cycle, hinders the organization’s

 efforts to register Kentuckians to vote and increase voter participation, and causes the

 organization to divert resources intended for its voter registration and education efforts

 to ensure that registered Kentuckians can vote in the general election.

        61.    If the Excuse Requirement goes back into effect for the November 2020

 election, LWVKY will have to divert even more resources from its voter registration and

 engagement activities, because during the pandemic, every voter will need to learn who

 does and does not qualify for an absentee ballot, when notaries will be needed, and

 other details of Kentucky’s burdensome system. What has usually mattered only to a

 limited part of the electorate suddenly will be key to the health and safety of every voter.

 To educate Kentucky citizens about these requirements and assist any of its members



                                             20
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 21 of 100 PageID #: 1262




 who have difficulty complying, LWVKY must again reduce its other services and spend

 from its limited financial reserves.

          H.     Louisville Urban League

          62.    The Louisville Urban League is a “nonprofit, nonpartisan, community

 service organization dedicated to eliminating racism and its adverse impacts” on the

 community in Louisville, Kentucky. Its mission is to “assist African Americans and

 other marginalized populations in attaining social and economic equality through direct

 services and advocacy.” 23

          63.    The Louisville Urban League has members and clients that are eligible and

 planning to cast ballots in elections in November 2020, and have chronic or other

 underlying health conditions that put them at heightened risk of complications from

 COVID-19. Others live with family members or in communities with people who are in

 an at-risk population, and who could be exposed to the dangers of COVID-19 if the

 member is required to vote in person in the general election in November 2020. Under

 such circumstances, many of the Louisville Urban League’s members and clients would,

 if eligible, seek to vote absentee in the November 2020 elections. However, Kentucky’s

 restrictive Excuse Requirement places limitations on Kentuckians’ ability to vote safely

 from home in the November 2020 election, which will cause many of the Louisville

 Urban League’s members and clients to risk their own health, and the health of their

 family and community to cast ballots in person on Election Day.




 23   Louisville Urban League, About Us, https://lul.org/about/(last visited Apr. 25, 2020).
                                              21
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 22 of 100 PageID #: 1263




        64.    The Louisville Urban League has members and clients who are eligible and

 planning to vote in November 2020, and do not currently have a Kentucky driver’s

 license, a student ID, or a photo ID provided by the U.S. government. These voters will

 find it difficult to obtain a ballot under Kentucky’s new Photo ID Law, given the

 constraints imposed by the pandemic.

        65.    The Louisville Urban League has traditionally provided election assistance

 by educating Kentuckians about voter registration, facilitating voter registration, and

 advocating for restoration of voting rights to Kentuckians with felony convictions. 24

        66.    In preparation for the 2020 election, the Louisville Urban League had

 planned to devote resources to voter registration efforts and to an outreach and

 educational campaign to assist individuals with felony records who had their voting

 rights restored by Governor Beshear’s executive order on December 12, 2019.

        67.    The new Photo ID Law has caused the Louisville Urban League to change

 its plans and divert resources away from its planned voter engagement and education

 efforts. The Louisville Urban League is instead devoting its time and resources toward

 educating the community about the new Photo ID Law. The Louisville Urban League

 will also now have to divert resources toward transportation and assistance for



 24See, e.g., Louisville Urban League, Register to Vote (Apr. 25, 2020), https://lul.org/
 event/register-to-vote/2020-04-25/; Urban League, NAACP to Hold ‘Drive Up’ for
 Voter Registration Event, WHAS 11 (Oct. 6, 2018), https://www.whas11.com/article/
 news/politics/elections/urban-league-naacp-to-hold-drive-up-for-voter-registration-
 event/417-601669303; Philip M. Bailey, Being Black in Louisville is ‘Aspiration-
 Crushing,’ Urban League Leader Says, Louisville Courier Journal (Feb. 12, 2018),
 https://www.courier-journal.com/story/news/local/2018/02/09/louisville-urban-
 league-state-black-louisville-2018-report/322869002/ (describing advocacy for
 automatic restoration of voting rights).
                                             22
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 23 of 100 PageID #: 1264




 communities that have trouble accessing photo ID or compiling the requisite

 documentation to obtain photo ID, such as seniors, homeless Kentuckians, and

 disconnected youth.

        68.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

 safely from home in the upcoming general election harms the Louisville Urban League

 members’ and clients’ ability to cast ballots and have them count in the 2020 election

 cycle, hinders the organization’s efforts to register Kentuckians to vote and increase

 voter participation, and causes the organization to divert resources intended for its voter

 registration and restoration efforts to ensure that registered Kentuckians can vote in the

 general election. In particular, the Louisville Urban League will need to investigate,

 respond to, mitigate, and address the concerns of its members and clients who face

 serious health risks if they are forced to leave their homes to obtain or copy photo ID,

 seek out a notary, or vote in the general election.

        I.     The Kentucky Conference of NAACP Branches

        69.    The Kentucky NAACP is a nonpartisan, multi-racial, non-profit

 membership organization headquartered in Louisville, Kentucky. The Kentucky NAACP

 serves as the Kentucky arm of the National Association for the Advancement of Colored

 People. Its mission is to eliminate race-based discrimination through securing political,

 educational, social, and economic equality rights and ensuring the health and well-being

 of all persons.

        70.    The Kentucky NAACP has local branch units and youth councils

 throughout the state, and its membership primarily consists of African Americans, other



                                              23
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 24 of 100 PageID #: 1265




 people of color, and allies. The Kentucky NAACP and its local branch units are

 volunteer-run, and all officers are volunteers.

        71.    The Kentucky NAACP has members that are eligible and planning to cast

 ballots in November 2020 and have chronic or other underlying health conditions that

 put them at heightened risk of complications from COVID-19. Others live with family

 members or in communities with people who are in an at-risk population, and who

 could be exposed to the dangers of COVID-19 if the member is required to vote in

 person in the general election in November 2020. Under such circumstances, many of

 the Kentucky NAACP’s members would, if eligible, seek to vote absentee in the

 November 2020 election. However, Kentucky’s restrictive eligibility criteria for

 absentee ballots for the November 2020 election will cause many of the Kentucky

 NAACP’s members to risk their own health, and the health of their family and

 community, to cast ballots in person on Election Day.

        72.    The Kentucky NAACP has members who are eligible and planning to vote

 in November 2020 and do not currently have a Kentucky driver’s license, a student ID,

 or a photo ID provided by the U.S. government. These voters will find it difficult to

 obtain a ballot under Kentucky’s new Photo ID Law, given the constraints imposed by

 the pandemic.

        73.    In support of its advocacy agenda, the Kentucky NAACP engages in voter

 outreach efforts, including through voter registration, education, and mobilization work

 in communities that have had historically low voter registration and turnout.

        74.    For the November 2020 election, the Kentucky NAACP planned to engage

 in several efforts aimed at ensuring voters in key constituencies had access to the ballot

                                             24
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 25 of 100 PageID #: 1266




 box. The Kentucky NAACP was planning to conduct targeted outreach to registered

 voters that Kentucky election officials previously identified as inactive, 25 and to ensure

 that registration information for these voters was up-to-date and that these voters cast

 ballots during the election. Similarly, the Kentucky NAACP also planned registration

 efforts to assist individuals who had voting rights restored by the Governor. The

 Kentucky NAACP planned to obtain contact information for individuals in both groups

 and to devote staff to reaching out, providing important information and assistance

 relating to registration, and encouraging individuals to vote. In addition, the Kentucky

 NAACP planned to develop public service announcements designed to drive registration

 in these groups.

        75.    The new Photo ID Law has caused the Kentucky NAACP to change its

 plans and divert resources away from its planned voter registration and get out the vote

 efforts. The Kentucky NAACP is now engaging in efforts aimed at addressing confusion

 around the new Photo ID Law, including providing information to voters on what forms

 of identification are acceptable and how voters can obtain qualifying IDs. In addition,

 the organization expects that it will need to devote resources to assisting individuals

 obtain the necessary IDs. In the communities served by the Kentucky NAACP, this

 includes elderly voters, as well as voters who do not have a driver’s license or car.

        76.    Kentucky’s failure to treat the COVID-19 pandemic as an excuse to vote

 safely from home in the upcoming general election harms Kentucky NAACP members’


 25Sarah Ladd, Judge Orders 175,000 Kentucky Voters Reinstated After They Were
 Classified as ‘Inactive’, Louisville Courier Journal (Oct. 14, 2019), https://www.courier-
 journal.com/story/news/politics/2019/10/14/judge-175-000-inactive-kentucky-voters-
 reinstated/3979277002/.
                                              25
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 26 of 100 PageID #: 1267




 ability to cast ballots and have them count in the 2020 general election, hinders the

 organization’s efforts to register Kentuckians to vote and increase voter participation,

 and causes the organization to divert resources intended for its voter engagement and

 education efforts to ensure that registered Kentuckians can vote in the general election.

 In particular, the Kentucky NAACP will need to investigate, respond to, mitigate, and

 address the concerns of its members and constituents who face serious health risks if

 they are forced to leave their homes to obtain or copy photo ID, seek out a notary, or

 vote in the general election.

 II.      Defendants

          A.      Secretary of State Michael Adams

          77.     Defendant Michael Adams is the Secretary of State of Kentucky and is

 sued in his official capacity. The Secretary is the Commonwealth’s Chief Election

 Official. 26

          78.     The Secretary of State also serves as an ex officio, nonvoting member of

 the Kentucky Board of Elections, an independent agency that administers the

 Commonwealth’s election laws and promulgates administrative regulations necessary to

 properly carry out its duties. 27




 26Ky. Sec’y of State, Office of Elections, https://www.sos.ky.gov/elections/Pages/
 default.aspx (last visited Apr. 29, 2020).
 27   Ky. Rev. Stat. § 117.015(3).

                                               26
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 27 of 100 PageID #: 1268




            79.   Pursuant to recently enacted H.B. 351, the Governor of Kentucky can only

 issue an executive order altering the time, place, or manner of an election during a state

 of emergency at the recommendation of the Secretary of State. 28

            80.   Once the Governor issues such an executive order, the Kentucky Board of

 Elections has the power to establish emergency plans that would permit all Kentucky

 voters to use mail-in absentee ballots to vote safely from home during the pandemic. 29

            81.   H.B. 351 then mandates that the Secretary of State and the Governor must

 approve any election procedures established by the Kentucky Board of Elections during

 a state of emergency before the procedures can take effect. 30

            B.    Governor Andrew Beshear

            82.   Defendant Andrew Beshear is the Governor of the Commonwealth of

 Kentucky and is sued in his official capacity.

            83.   Pursuant to recently enacted H.B. 351, the Governor of Kentucky, upon the

 recommendation of the Secretary of State, can issue an executive order altering the time,

 place, or manner of an election during a state of emergency. 31

            84.   Once the Governor issues such an executive order, the Kentucky Board of

 Elections has the power to establish emergency plans that would permit all Kentucky

 voters to use mail-in absentee ballots to vote safely from home during the pandemic. 32


 28   H.B. 351 § 74(1)(l), 2020 Gen. Assemb., Reg. Sess. (Ky. 2020).
 29   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 30   H.B. 351 § 74(1)(l).
 31   Id.
 32   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).

                                                 27
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 28 of 100 PageID #: 1269




          85.     H.B. 351 then mandates that the Secretary of State and the Governor must

 approve any election procedures established by the Kentucky Board of Elections during

 a state of emergency before the procedures can take effect. 33

          C.      Chairman Albert Benjamin Chandler, III

          86.     Defendant Albert Benjamin Chandler, III is the current Chairman of the

 Kentucky Board of Elections and is sued in his official capacity.

          87.     The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 34

          88.     Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 35

          89.     As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 36

          D.      DeAnna Brangers

          90.     Defendant DeAnna Brangers is a current member of the Kentucky Board

 of Elections and is sued in her official capacity.




 33   H.B. 351 § 74(1)(l).
 34   Ky. Rev. Stat. § 117.015.
 35   H.B. 351 § 74(1)(l).
 36   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).

                                                 28
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 29 of 100 PageID #: 1270




           91.    The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 37

           92.    Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 38

           93.    As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 39

           E.     Sherry Whitehouse

           94.    Defendant Sherry Whitehouse is a current member of the Kentucky Board

 of Elections and is sued in her official capacity.

           95.    The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 40

           96.    Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 41


 37   Ky. Rev. Stat. § 117.015.
 38   H.B. 351 § 74(1)(l).
 39   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 40   Ky. Rev. Stat. § 117.015.
 41   H.B. 351 § 74(1)(l).

                                                 29
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 30 of 100 PageID #: 1271




          97.     As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 42

          F.      Cory Skolnick

          98.     Defendant Cory Skolnick is a current member of the Kentucky Board of

 Elections and is sued in his official capacity.

          99.     The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 43

          100.    Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 44

          101.    As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 45

          G.      George Russell

          102.    Defendant George Russell is a current member of the Kentucky Board of

 Elections and is sued in his official capacity.




 42   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 43   Ky. Rev. Stat. § 117.015.
 44   H.B. 351 § 74(1)(l).
 45   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).

                                                 30
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 31 of 100 PageID #: 1272




          103.    The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 46

          104.    Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 47

          105.    As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 48

          H.      Dwight Sears

          106.    Defendant Dwight Sears is a current member of the Kentucky Board of

 Elections and is sued in his official capacity.

          107.    The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 49

          108.    Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 50


 46   Ky. Rev. Stat. § 117.015.
 47   H.B. 351 § 74(1)(l).
 48   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 49   Ky. Rev. Stat. § 117.015.
 50   H.B. 351 § 74(1)(l).

                                                 31
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 32 of 100 PageID #: 1273




           109.   As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 51

           I.     Katrina Fitzgerald

           110.   Defendant Katrina Fitzgerald is a current member of the Kentucky Board

 of Elections and is sued in her official capacity.

           111.   The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 52

           112.   Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 53

           113.   As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 54

           J.     James Lewis

           114.   Defendant James Lewis is a current member of the Kentucky Board of

 Elections and is sued in his official capacity.




 51   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 52   Ky. Rev. Stat. § 117.015.
 53   H.B. 351 § 74(1)(l).
 54   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).

                                                 32
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 33 of 100 PageID #: 1274




           115.   The Kentucky Board of Elections has the authority to “promulgate

 administrative regulations as necessary” to “administer the election laws of the state.” 55

           116.   Pursuant to recently enacted H.B. 351, once the Governor declares a state

 of emergency and issues an executive order altering the time, place, or manner of an

 election, the Kentucky Board of Elections is responsible for establishing procedures for

 election officials to follow to accommodate the alteration. 56

           117.   As such, the Kentucky Board of Elections has the power to establish

 emergency plans that would permit all Kentucky voters to use mail-in absentee ballots

 to vote safely from home during the pandemic. 57



                                  FACTUAL ALLEGATIONS

 I.        The COVID-19 Pandemic Poses a Serious Threat to Public Health and
           Safety in Kentucky.

           A.     Public Health Impact of COVID-19

           118.   COVID-19 is an infectious disease caused by a novel coronavirus that has

 spread throughout the world at a rapid pace. 58 The virus “can infect organs throughout

 the body, including lungs, throat, heart, liver, brain, kidneys and the intestines,” and




 55   Ky. Rev. Stat. § 117.015.
 56   H.B. 351 § 74(1)(l).
 57   Ky. Rev. Stat. § 14.318; H.B. 351 § 74(1)(l).
 58CDC, What You Should Know about COVID-19 to Protect Yourself and Others (Apr.
 15, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-
 factsheet.pdf.

                                                 33
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 34 of 100 PageID #: 1275




 contracting the virus can ultimately result in death, blood clots, and/or severe and

 lasting damage to various organs. 59

        119.   The United States has a higher number of COVID-19 cases than any other

 country. 60 As of the date of filing this Complaint, the confirmed number of infections in

 the United States has surpassed 1.6 million, and at least 98,938 people have lost their

 lives nationwide. 61 And the confirmed number of cases and deaths may be significantly

 lower than the actual total. The FDA recently issued an alert about the accuracy of one

 of the widely used rapid tests for COVID-19 after researchers at New York University

 found they could be “missing a third to almost half of the positive cases,” 62 and a recent

 investigation by the Yale School of Public Health and the Washington Post suggests that

 the number of deaths caused by COVID-19 could be much higher than reported. 63 Dr.




 59Maggie Fox, Covid-19 Infects Intestines, Kidneys and Other Organs, Studies Find,
 CNN Health (May 13, 2020), https://www.cnn.com/2020/05/13/health/wellness-
 covid-attacks-organs-kidney/index.html.
 60Donald G. McNeil, Jr., The U.S. Now Leads the World in Confirmed Coronavirus
 Cases, N.Y. Times (Mar. 26, 2020),
 https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html.
 61Coronavirus Map: Tracking the Global Outbreak, N.Y. Times (last updated May 27,
 2020 at 8:18 A.M. E.T.),
 https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
 62Salvador Rodriguez, FDA Issues Warning on Accuracy of Abbott’s Rapid
 Coronavirus Test After Study Finds False Negatives, CNBC (May 14, 2020),
 https://www.cnbc.com/2020/05/14/fda-data-suggests-abbotts-rapid-coronavirus-
 diagnostic-test-is-delivering-inaccurate-results.html.
 63Emma Brown et al., U.S. Deaths Soared in Early Weeks of Pandemic, Far Exceeding
 Number Attributed to Covid-19, Wash. Post (Apr. 27, 2020),
 https://www.washingtonpost.com/investigations/2020/04/27/covid-19-death-toll-
 undercounted/?arc404=true.

                                             34
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 35 of 100 PageID #: 1276




 Fauci testified before the Senate that the number of deaths caused by COVID-19 are

 “almost certainly” higher than the number of deaths that have been reported. 64

         120.   The surge of cases around the world has caused incredible strains on

 healthcare systems, including critical shortages of medical personnel, lifesaving

 equipment, and personal protective equipment (“PPE”) for healthcare workers on the

 front lines.

         121.   Virtually all aspects of life in the United States have been affected by the

 global COVID-19 pandemic. According to the Centers for Disease Control and

 Prevention (“CDC”), COVID-19 spreads aggressively, and even asymptomatic and pre-

 symptomatic individuals can potentially infect others with whom they come into

 contact. 65 Americans of all ages and from all walks of life have contracted the

 virus. 66

         122.   Although COVID-19 has affected Americans of every age, public health

 experts have warned that it can be particularly dangerous for certain demographics.

 The CDC has observed that current data on the COVID-19 pandemic “suggest a

 disproportionate burden of illness and death among racial and ethnic minority


 64Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 45, Rev
 (May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
 senate-testimony-transcript-may-12.
 65CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads (last updated May 22,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
 spreads.html.
 66Robert Verity, PhD. et al., Estimates of the Severity of Coronavirus Disease 2019: A
 Model-Based Analysis at 6, Lancet Infectious Diseases (Mar. 30, 2020),
 https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(20)30243-
 7/fulltext.

                                               35
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 36 of 100 PageID #: 1277




 groups,” 67 and it has concluded that older persons and individuals with underlying

 medical conditions are at risk for severe illness or death if they contract COVID-19. 68

 Importantly, however, the threat of COVID-19 is not limited to these most impacted

 demographics—for example, studies have shown that a majority of coronavirus patients,

 and 22% of those admitted to a hospital’s intensive care unit, did not have any of the

 underlying health conditions that result in increased susceptibility to the virus. 69

        123.   Crucial “social distancing” measures and guidance imposed by federal,

 state, and local governments have been key to preventing even wider infection and

 death. One early model from Imperial College in London suggested that without any

 preventative measures, the United States could have seen as many as 2.2 million

 deaths. 70




 67 CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
 (last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/racial-ethnic-minorities.html.
 68CDC, Coronavirus Disease 2019 (COVID-19): Clinical Care Guidance(last visited
 Apr. 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
 management-patients.html; CDC, Coronavirus Disease 2019 (COVID-19): At Risk for
 Severe Illness (May 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
 extra-precautions/groups-at-higher-risk.html.
 69CDC, Preliminary Estimates of the Prevalence of Selected Underlying Health
 Conditions Among Patients with Coronavirus Disease 2019 — United States, February
 12–March 28, 2020 (Apr. 3, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/
 mm6913e2.htm.
 70Neil M. Ferguson et al., Report 9: Impact of Non-Pharmaceutical Interventions
 (NPIs) to Reduce COVID-19 Mortality and Healthcare Demand, Imperial College
 COVID-19 Response Team (Mar. 16, 2020), https://www.imperial.ac.uk/media/
 imperial-college/medicine/sph/ide/gida-fellowships/Imperial-College-COVID19-NPI-
 modelling-16-03-2020.pdf.

                                              36
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 37 of 100 PageID #: 1278




        124.   Public health experts have cautioned against prematurely ending social

 distancing measures, warning that reopening too soon creates a “real risk that you will

 trigger an outbreak that you might not be able to control,” and that the absence of

 adequate precautions “will have the deleterious consequence of more infections and

 more deaths.” 71

        125.   It is unknown if those who have already been infected will develop an

 immune response sufficient to prevent reinfection. 72 Consequently, this unprecedented

 public health emergency continues to wreak havoc on all aspects of life in the United

 States and around the world, and the crisis has no clear end in sight.

        126.   Nor will the virus soon disappear. Implementing social distancing is

 designed to extend the duration of the virus in order to flatten the curve of new cases

 and relieve pressure on health care resources. 73 Consequently, Dr. Fauci has described

 the presence of COVID-19 in the fall as “inevitable” in recent briefings, 74 stating: “We




 71Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 57, 87,
 Rev (May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-
 director-senate-testimony-transcript-may-12.
 72Apoorva Mandavilli & Katie Thomas, Will an Antibody Test Allow Us to Go Back to
 School or Work?, N.Y. Times (Apr. 10, 2020), https://www.nytimes.com/2020/
 04/10/health/coronavirus-antibodytest.html.
 73See generally Neil M. Ferguson et al., Report 9: Impact of Non-Pharmaceutical
 Interventions (NPIs) to Reduce COVID-19 Mortality and Healthcare Demand, Imperial
 College COVID-19 Response Team (Mar. 16, 2020), https://www.imperial.ac.uk/
 media/imperial-college/medicine/sph/ide/gida-fellowships/Imperial-College-
 COVID19-NPI-modelling-16-03-2020.pdf.
 74Christina Maxouris, US Could Be in for ‘a Bad Fall and a Bad Winter’ If It’s
 Unprepared for a Second Wave of Coronavirus, Fauci Warns, CNN (Apr. 29, 2020),
 https://www.cnn.com/2020/04/29/health/us-coronavirus-wednesday/index.html.

                                             37
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 38 of 100 PageID #: 1279




 will have coronavirus in the fall. . . . I am convinced of that because of the degree of

 transmissibility that it has, the global nature. What happens with that will depend on

 how we’re able to contain it when it occurs.” 75

        127.   Many experts, including CDC Director Dr. Robert Redfield, have warned

 that this second surge of COVID-19 may become even more difficult to manage in the

 fall, resulting in longer lockdowns, more severe economic disruption, and increased

 risks to vulnerable populations. 76 Accordingly, Dr. Redfield testified before the Senate

 that “[i]t’s important to emphasize that we’re not out of the woods yet” as states begin to

 reopen, explaining: “We need to stay vigilant with social distancing. It remains an

 imperative.” 77

        128.   Dr. David Nabarro, a WHO Special Envoy on COVID-19, has warned that

 the virus will continue to pose a serious threat to public health and safety until a vaccine

 is developed, stating: “We think it’s going to be a virus that stalks the human race for



 75Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
 After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
 https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
 fauci-says-i-am-convinced-second-wave/3009131001/.
 76Denise Grady, The Fear of Coronavirus and Flu Colliding in the Fall, N.Y. Times
 (Apr. 22, 2020), https://www.nytimes.com/2020/04/22/health/coronavirus-flu-
 season-deaths.html; Olga Khazan, The Scariest Pandemic Timeline, The Atlantic (Apr.
 24, 2020), https://www.theatlantic.com/health/archive/2020/04/could-there-be-
 another-coronavirus-quarantine/610630/; Lena H. Sun, CDC Director Warns Second
 Wave of Coronavirus is Likely to be Even More Devastating, Wash. Post (Apr. 21,
 2020), https://www.washingtonpost.com/health/2020/04/21/coronavirus-
 secondwave-cdcdirector/.
 77Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 23, Rev
 (May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
 senate-testimony-transcript-may-12.

                                              38
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 39 of 100 PageID #: 1280




 quite a long time to come until we can all have a vaccine that will protect us and that

 there will be small outbreaks that will emerge sporadically and they will break through

 our defenses.” 78

           129.   And it is highly unlikely that an effective and accessible vaccine will be

 available by the fall. 79 As Dr. Fauci testified before the Senate, “the idea of having

 treatments available, or a vaccine” by this this fall “would be something that would be a

 bit of a bridge too far.” 80 Even if a vaccine could be developed by the fall, Dr. Fauci has

 explained that “there’s no guarantee that the vaccine is actually going to be effective.” 81

           B.     COVID-19 in Kentucky

           130.   Kentucky is no exception to the pandemic facing the rest of the world. As

 of the date of filing this complaint, the virus has already infected 8,951 Kentuckians and

 resulted in 394 deaths in the Commonwealth. 82



 78Devan Cole, Fauci Admits Earlier Covid-19 Mitigation Efforts Would Have Saved
 More American Lives, CNN (Apr. 12, 2020),
 https://www.cnn.com/2020/04/12/politics/anthony-fauci-pushback-coronavirus-
 measures-cnntv/index.html.
 79 WUSA 9, FDA Approves Coronavirus Vaccine Candidate to Begin Phase 2 Trial (May
 7, 2020), https://www.wusa9.com/article/news/health/coronavirus/fda-approves-
 coronavirus-vaccine-candidate-to-begin-phase-2-trial/507-7119865c-3ffb-42b0-8066-
 6df24aae2c5d; Hailey Waller et al., Bill Gates’ Coronavirus Vaccine Could be
 Manufacturing at Scale in a Year, Fortune (Apr. 26, 2020),
 https://fortune.com/2020/04/26/bill-gates-coronavirus-vaccine-covid-19/.
 80Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12 at 32, Rev
 (May 12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-
 senate-testimony-transcript-may-12.
 81   Id. at 19, 92.
 82Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May 26,
 2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.

                                                39
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 40 of 100 PageID #: 1281




            131.   On March 22, 2020, Governor Beshear issued a state-wide “healthy-at-

 home” order in response to the crisis and urged residents to maintain social distancing

 in order to combat the virus’s spread. 83 Governor Beshear also ordered that all non-life-

 sustaining businesses must cease in-person services by March 23, 2020, and he advised

 that Kentucky’s schools should remain closed for the rest of the 2019–2020 school

 year. 84 The Governor also deployed the National Guard and additional law enforcement

 personnel to assist at hospitals and medical facilities. 85

            132.   At the same time, Kentucky’s legislature passed emergency legislation

 granting new powers to the Governor, the Secretary of State, and the Board of Elections

 to modify Kentucky’s existing voting procedures during a state of emergency. 86 The

 Governor vetoed portions of the legislation but the legislature overrode that line-item

 veto.

            133.   On April 4, 2020, Governor Beshear and the Kentucky Department of

 Public Health adopted guidance from the CDC recommending that people wear cloth

 masks and observe social distancing practices in public to slow the spread of the virus. 87



 83Ky. Office of the Governor, State of Emergency, Exec. Order No. 2020-257 (Mar. 25,
 2020), https://governor.ky.gov/attachments/20200325_Executive-Order_2020-
 257_Healthy-at-Home.pdf.
 84Ky. Office of the Governor, Kentucky’s Response to COVID-19 (May 17, 2020),
 https://governor.ky.gov/covid19; Commonwealth of Kentucky, Gov. Beshear Advises
 Schools to Remain Closed to In-Person Instruction (Apr. 20, 2020),
 https://kentucky.gov/Pages/Activity-stream.aspx?n=GovernorBeshear&prId=135.
 85   Id.
 86   H.B. 351 § 74(1)(l).
 87   Id.

                                               40
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 41 of 100 PageID #: 1282




 The mask guidance was followed by Executive Order 2020-275 on April 8, 2020, which

 limited the number of people inside essential businesses that remain open by restricting

 shopping trips to one adult per household at a time. 88 In a move to prevent crowds from

 congregating, Governor Beshear also announced the closure of several state parks. 89

        134.     On April 21, the Governor announced the “Healthy at Work” initiative,

 which hopes to help Kentucky businesses reopen safely. The Healthy at Work plan

 establishes that the economy will not reopen until the Governor determines that

 Kentucky has met the following benchmarks: 14 days of decreasing cases, increased

 testing capacity and contact tracing, PPE availability, ability to protect at-risk

 populations, ability to social distance and follow the CDC’s guidelines on large

 gatherings, preparedness for possible future spike, and status of vaccine and

 treatment. 90

        135.     On April 23, the Secretary of State issued recommendations for how

 elections held in June should be conducted due to the pandemic. 91 On April 24, the



 88Ky. Office of the Governor, State of Emergency, Exec. Order No. 2020-275 (Apr. 8,
 2020), https://governor.ky.gov/attachments/20200408_Executive-Order_2020-
 275_State-of-Emergency.pdf; Ky. Bd. of Elections, Procedures for June 23, 2020
 Election, 31 Ky. Admin. Regs. 4:190E (2020).
 89Kala Kachmar, Coronavirus Closures: Beshear to close Cumberland Falls, Natural
 Bridge State Parks, Louisville Courier Journal (Apr. 9, 2020),
 https://www.courier-journal.com/story/news/2020/04/09/beshear-closes-
 cumberland-falls-natural-bridge-state-parks-due-coronavirus/5126564002/.
 90Ky. Cabinet for Econ. Development, Healthy at Work: Reopening Kentucky (last
 updated May 26, 2020),
 https://govstatus.egov.com/ky-healthy-at-work.
 91Letter from Sec’y of State Adams to Governor Beshear (Apr. 23, 2020),
 https://governor.ky.gov/attachments/20200423_Ltr-from-Sec-of-State-Adams.pdf.

                                              41
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 42 of 100 PageID #: 1283




 Governor issued an Executive Order, pursuant to the Kentucky Constitution and KRS

 Chapter 39A, directing the Kentucky Board of Elections to promulgate regulations to

 change the procedures for the June elections to minimize the spread of COVID-19. 92

 The Board of Elections subsequently issued emergency regulations which lifted each of

 the then-existing Challenged Requirements, but only for the June 23 election. 93

            136.   Governor Beshear announced that, on April 27, 2020, the state would

 begin a “gradual restart and reopening of our Phase 1 health care services and facilities,

 although even then they will operate vastly differently than they did before the outbreak

 of the novel coronavirus 2019 (COVID-19).” 94 The Commonwealth is still taking intense

 precautions in long-term care facilities and nursing homes, including “encouraging all

 residents to wear masks, cancelling communal dining and social activities, minimizing

 entry into resident rooms, restricting non-essential personnel from entering the

 building, daily temperature checks and adopting a low threshold to transfer ill residents

 to a higher level of care.” 95 Phase 2 of the health care reopening process began on May

 6, 2020, at which point outpatient and ambulatory surgery and invasive procedures




 92Ky. Office of the Governor, State of Emergency Relating to Kentucky Elections, Exec.
 Order 2020-296 (Apr. 24, 2020),
 https://elect.ky.gov/SiteAssets/Pages/default/EO%202020-296.pdf.
 93Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
 4:190E (2020),
 https://elect.ky.gov/SiteAssets/Pages/default/SBE%20Covid19%20Emergency%20Reg
 ulation.pdf.
 94Ky. Office of the Governor, Kentucky’s Response to COVID-19 (May 17, 2020),
 https://governor.ky.gov/covid19.
 95   Id.

                                               42
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 43 of 100 PageID #: 1284




 resumed. And Phase 3 began on May 13, 2020, when the Governor announced that

 hospitals and care facilities could begin performing non-emergency surgeries and

 procedures at 50% of their patient volume before the pandemic. 96

            137.   On May 4, 2020, Governor Beshear announced that certain businesses

 could reopen on May 11, 2020, including manufacturing, distribution, and supply chain

 businesses; construction; vehicle or vessel dealerships; office-based businesses (at 50%

 pre-pandemic capacity); horse racing (without fans in attendance); pet care, grooming,

 and boarding; and photography. On May 7, 2020, Governor Beshear announced a

 tentative schedule for reopening other Kentucky businesses, under which restaurants

 could reopen on May 22 (with limited 33% capacity and outdoor seating), movie

 theaters and fitness centers could reopen on June 1, public and private campgrounds

 could reopen on June 11, and child care could reopen on June 15 (with reduced capacity;

 and potentially low-touch and outdoor youth sports). 97 And on May 15, Governor

 Beshear announced that state parks will reopen on June 1.

            138.   Although the Governor provided guidance permitting Kentucky

 government offices to begin reopening on May 18, 98 several government offices—

 including ones that are critical to Kentucky elections—have declined to reopen for safety




 96   Id.
 97   Id.
 98Phil Pendleton, Kentucky Government Offices Allowed to Reopen Monday, WKYT
 (May 18, 2020),
 https://www.wkyt.com/content/news/Kentucky-government-offices-allowed-to-
 reopen-Monday-570560991.html.

                                              43
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 44 of 100 PageID #: 1285




 reasons. 99 As Fayette County Clerk Don Blevins, Jr. has explained, “Most County Clerk

 offices will need to remain closed to the public until after the Primary election in late

 June,” because they “simply cannot risk a member of staff contracting the virus and

 forcing a quarantine of all or part of an office,” which would “jeopardize [their] ability to

 support and conduct the election.” Additionally, the Kentucky Supreme Court’s orders

 on reopening Kentucky’s judicial branch does not yet permit circuit court clerk offices to

 begin issuing driver’s licenses. 100

        139.   Although the Governor suggested that Kentucky’s number of new cases

 per day may have plateaued as of April 21, 2020, the total number of cases in the

 Commonwealth is still on the rise. 101 And even if the current outbreak subsides over the

 summer, substantial evidence continues to develop about the risk of continued

 infections into the fall as well as the danger of a second wave of the virus. 102


 99Steve Rogers, Fayette Circuit Clerk, Others to Remain Closed, WTVQ (May 18, 2020),
 https://www.wtvq.com/2020/05/18/fayette-circuit-clerk-others-remain-closed/.
 100Supreme Court of Ky., Order No. 2020-39 (May 15, 2020),
 https://kycourts.gov/courts/supreme/Rules_Procedures/202039.pdf; Supreme Court
 of Ky., Order No. 2020-40 (May 19, 2020),
 https://kycourts.gov/courts/supreme/Rules_Procedures/202040.pdf; Supreme Court
 of Ky., Order No. 2020-41 (May 20, 2020),
 https://kycourts.gov/courts/supreme/Rules_Procedures/202041.pdf.
 101Daniel Desrochers, COVID-19 Has ‘Likely Plateaued’ in Kentucky. 17 New Deaths
 and 177 New Cases Tuesday., Lexington Herald Leader (Apr. 21, 2020),
 https://www.kentucky.com/news/coronavirus/article242179936.html; N.Y. Times,
 Kentucky Coronavirus Map and Case Count (May 20, 2020),
 https://www.nytimes.com/interactive/2020/us/kentucky-coronavirus-cases.html.
 102See, e.g., Matthew Impelli, What Experts Have Said About a Second Wave of
 Coronavirus in the U.S., Newsweek (Apr. 22, 2020),
 https://www.newsweek.com/what-experts-have-said-about-second-wave-coronavirus-
 us-1499501; Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12
 at 62, 85, Rev (May 12, 2020),

                                               44
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 45 of 100 PageID #: 1286




        C.     Health Risks of In-Person Voting During a Pandemic

        140.   As Defendants have already conceded, forcing individuals to vote in

 person during the COVID-19 pandemic creates a myriad of health and safety risks. The

 prolonged exposure to numerous people that takes place during in-person voting can

 lead to transmission of the virus, putting poll workers and voters at increased risk of

 exposure, illness, and death. 103

        141.   Proof of the health risks associated with in-person voting is unfortunately

 accumulating during this primary season. Multiple Florida poll workers tested positive

 for COVID-19 in the aftermath of the in-person primary election. 104 Chicago officials

 have also reported that a poll worker for the city’s March 17 election died of COVID-19,

 prompting officials to send letters notifying voters, poll workers, field investigators, and

 cartage companies who were present at the same polling site. 105


 https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-senate-
 testimony-transcript-may-12.
 103CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
 Locations (Mar. 27, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
 locations.html; see also Doug Chapin & Lawrence Jacobs, Conducting a Safe National
 Election During a Pandemic Will be Difficult, Minneapolis Star Tribune (Apr. 3, 2020),
 https://www.startribune.com/conducting-a-safe-national-election-during-a-pandemic-
 will-be-difficult/569364552/.
 104Kent Justice & Steve Patrick, Duval County Poll Worker Tests Positive for
 Coronavirus, News 4 Jax (Mar. 30, 2020),
 https://www.news4jax.com/news/local/2020/03/30/duval-county-poll-worker-tests-
 positive-for-coronavirus/; David Smiley & Bianca Padró Ocasio, Florida Held Its
 Primary Despite Coronavirus. Two Broward Poll Workers Tested Positive, Miami
 Herald (Mar. 27, 2020), https://www.miamiherald.com/news/politics-
 government/article241539451.html.
 105Mary Ann Ahern, Poll Worker at Chicago Voting Site Dies of Coronavirus, Election
 Officials Say, 5 Chicago (Apr. 13, 2020),

                                              45
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 46 of 100 PageID #: 1287




             142.   The recent primary election in Wisconsin particularly highlights the risks

 of voting in person during the pandemic. In the days leading up to the election,

 Wisconsin election officials faced a huge backlog of requests for absentee ballots and

 questions about voting absentee, including how to satisfy the state’s registration

 requirements, how to properly request an absentee ballot, and how to return it in time

 to be considered. Election officials also dealt with a reduced number of poll workers due

 to age, fears of illness, or actual illness. Under these circumstances, “the extent of the

 risk of holding [the] election ha[d] become increasingly clear” well before the day of the

 primary. 106 Indeed, the likely consequences were readily apparent, including “a

 dramatic shortfall in the number of voters on election day as compared to recent

 primaries” and “a dramatic increase in the risk of cross-contamination of the

 coronavirus among in-person voters, poll workers and, ultimately, the general

 population in the State.” 107

             143.   When Wisconsin proceeded to hold its election without sufficiently

 addressing these apparent issues, widespread disenfranchisement and electoral chaos

 predictably ensued. 108 Cities in Wisconsin were forced to close polling locations, and



 https://www.nbcchicago.com/news/local/chicago-politics/poll-worker-at-chicago-
 voting-site-dies-of-coronavirus-election-officials-say/2255072/.
 106Democratic Nat’l Comm. v. Bostelmann, No. 20-CV-249-WMC, 2020 WL 1638374,
 at *1 (W.D. Wis. Apr. 2, 2020).
 107   Id.
 108Astead W. Herndon and Jim Rutenberg, Wisconsin Election Fight Heralds a
 National Battle Over Virus-Era Voting, N.Y. Times (Apr. 6, 2020),
 https://www.nytimes.com/2020/04/06/us/politics/wisconsin-primary-voting-
 coronavirus.html.

                                                 46
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 47 of 100 PageID #: 1288




 these closures impacted voters unequally. The city of Madison had over 60 open polling

 sites, while in Milwaukee—a city more than twice Madison’s size, with a population of

 roughly 600,000—only 18,803 voters cast their ballots in person, because all but five of

 the city’s 180 polling locations had closed. 109

        144.   The result in Milwaukee was large crowds, long lines, and excessive wait

 times—all in the middle of a global pandemic. As shown in the image below, these

 conditions made social distancing almost impossible:




                                                                                          110




 109Jason Calvi, ‘2Different Cities:’ Milwaukee Had 5 Polling Sites During COVID-19
 Election; Madison Had 60+, Fox 6 Now (Apr. 8, 2020),
 https://fox6now.com/2020/04/08/2-different-cities-milwaukee-had-5-polling-sites-
 during-covid-19-election-madison-had-60/.
 110David Bowen, Wisconsin’s Primary Subjected People of Color to Yet Another Covid-
 19 Disadvantage, The Guardian (Apr. 8, 2020), https://www.theguardian.com/us-
 news/2020/apr/08/wisconsin-coronavirus-black-communities-inequality.

                                               47
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 48 of 100 PageID #: 1289




             145.   Milwaukee was far from alone. For example, “[t]here were also long lines

 in Green Bay, where the usual 31 polling sites were consolidated to just two.” 111 Some

 Green Bay voters waited in line for four hours, and some were unable to cast a vote until

 after midnight. 112

             146.   A contact-tracing analysis conducted by the Wisconsin Department of

 Health found that 52 persons who voted under these conditions tested positive for

 COVID-19, and economists have found a “statistically and economically significant

 association between in-person voting and the spread of COVID-19 two to three weeks

 after the election.” 113 Importantly, these statistics and images may represent a mild

 version of the outcome for Kentucky voters, because the risks of COVID-19 in

 Wisconsin’s in-person primary were muted by Wisconsin’s no-excuse absentee ballot

 laws, which enabled more than one million Wisconsin residents to vote safely from

 home. 114




 111Jason Calvi, ‘2 Different Cities:’ Milwaukee Had 5 Polling Sites During COVID-19
 Election; Madison Had 60+, Fox 6 Now (Apr. 8, 2020),
 https://fox6now.com/2020/04/08/2-different-cities-milwaukee-had-5-polling-sites-
 during-covid-19-election-madison-had-60/.
 112   Id.
 113Chad D. Cotti et al., The Relationship Between In-Person Voting, Consolidated
 Polling Locations, and Absentee Voting on COVID-19: Evidence from the Wisconsin
 Primary at 1–2, National Bureau of Econ. Research (May 2020),
 https://www.nber.org/papers/w27187.pdf.
 114Wisconsin Elections Comm’n, I Want to Vote Absentee (last visited May 4, 2020),
 https://www.elections.wi.gov/voters/absentee; Laurel White, More Than 1M in
 Wisconsin Vote By Mail, But Full Election Turnout Still Unclear, Wisconsin Pub. Radio
 (Apr. 8, 2020), https://www.wpr.org/more-1m-wisconsin-vote-mail-full-election-
 turnout-still-unclear.

                                                48
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 49 of 100 PageID #: 1290




        147.   By contrast, the risks of voting by mail are minimal. There is no evidence

 that COVID-19 can be spread through voting by mail, and the U.S. Postal Service has

 implemented safeguards to protect against the pandemic by “eliminat[ing] the

 requirement that customers sign [its] Mobile Delivery Devices for delivery” and

 requiring the customer “to step back a safe distance or close the screen door” when

 accepting delivery. 115 Both Republican and Democratic governors have moved to

 expand their states’ vote-by-mail schemes to encourage social distancing and avoid

 dangers to public health. 116

        148.   The risks posed by in-person voting will not subside by the time Kentucky

 holds its general election: because of the likely resurgence of COVID-19 in the fall, Dr.

 Fauci recently stated that he “can’t guarantee” that in-person voting will be safe in

 November 2020. 117 Accordingly, more than 800 public health experts have called “on

 our leaders to prepare for a Presidential election by mail, in which ballots are sent to all

 registered voters, to allow them to vote from home and ensure their health and safety”

 in November 2020, because “Americans should never again be asked to choose between




 115U.S. Postal Service, Media Statement - COVID-19 (Apr. 30, 2020),
 https://about.usps.com/newsroom/statements/usps-statement-on-coronavirus.htm
 (citing guidance from World Health Organization, CDC, and Surgeon General).
 116Grace Segers, Calls for Increased Access to Vote-by-Mail Gain Traction Amid
 Coronavirus Pandemic, CBS News (Apr. 22, 2020),
 https://www.cbsnews.com/news/vote-by-mail-gains-traction-coronavirus-pandemic/.
 117Jason Silverstein, Fauci Says He “Can’t Guarantee” In-Person Voting in November
 Will Be Safe, CBS NEWS (Apr. 13, 2020),
 https://www.cbsnews.com/news/coronavirus-fauci-says-he-cant-guarantee-in-person-
 voting-in-november-will-be-safe/.

                                              49
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 50 of 100 PageID #: 1291




 performing one of the most hallowed obligations and privileges of citizenship—voting

 for our representatives at the local, state and federal levels—and our health.” 118

        149.   The health risks of in-person voting are especially severe for certain

 categories of voters: voters with underlying medical conditions, Black voters, older

 voters, and voters with disabilities.

               i.     Voters with Underlying Medical Conditions

        150.   Kentucky’s current Excuse Requirement will disproportionately burden

 voters with certain underlying medical conditions, who face heightened risks from

 contracting COVID-19.

        151.   “Based on currently available information and clinical expertise,” the CDC

 has warned that “people of any age who have serious underlying medical conditions

 might be at higher risk for severe illness from COVID-19.” The CDC has identified

 certain conditions that are likely to exacerbate the impact of COVID-19, including

 asthma, chronic lung disease, diabetes, serious heart conditions, chronic kidney disease

 being treated with dialysis, severe obesity, liver disease, immune deficiencies, and a

 myriad of other conditions that compromise an individual’s immune system. 119

 Plaintiffs Michael Collins, Jeffrey Cosby, Thela Elliott, Gracie Lewis, DeJuan Nash,

 Tiffany Price, and members of the plaintiff organizations suffer from one or more of



 118Sam Hananel, RELEASE: More Than 800 Public Health Experts Urge Congress To
 Fund Vote by Mail in November, Center for American Progress (May 5, 2020),
 https://www.americanprogress.org/press/release/2020/05/05/484590/release-800-
 public-health-experts-urge-congress-fund-vote-mail-november/.
 119CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
 at-higher-risk.html.
                                              50
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 51 of 100 PageID #: 1292




 these underlying medical conditions that increase their risk of serious illness from

 COVID-19.

        152.    A study of COVID-19 patients in China discovered that “people infected

 with the coronavirus who were already coping with a chronic condition were 1.8 times

 more likely to have a ‘poor outcome,’ such as being put on a ventilator or dying, than

 those with no underlying conditions,” and that “those with two chronic conditions were

 at 2.6 greater risk.” 120

        153.    This data shows that COVID-19 poses a special threat to people with

 asthma, diabetes, or other common and treatable conditions who would not be normally

 considered homebound because of illness, many of whom would not qualify to vote by

 mail-in absentee ballot under the Excuse Requirement. As the President has stated,

 “This is a very advanced — this is a very horrible thing we’re fighting. . . . [I]f you have

 any problem — heart, diabetes, even a little weak heart, a little diabetes, a little — this

 thing is vicious, and it can take you out, and it can take you out very strongly.” 121

        154.    “An estimated 60 percent of all Americans have at least one chronic health

 condition, and 40 percent have more than one.” 122 And “Kentucky leads the nation in



 120Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
 N.Y. Times (Mar. 14, 2020),
 https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.
 121White House, Remarks by President Trump in a Fox News Virtual Town Hall (May
 4, 2020), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
 fox-news-virtual-town-hall/.
 122Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
 N.Y. Times (Mar. 14, 2020),
 https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.

                                               51
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 52 of 100 PageID #: 1293




 several indicators of the burden of chronic disease. Kentucky has the highest rate of

 new cases and deaths from lung cancer in the nation[,] the 3rd highest adult obesity

 rate, and Kentucky ranks 4th highest in current adult asthma prevalence.” 123

        155.   Because of these increased risks to their health and safety, Kentucky voters

 with any of these conditions would face especially severe burdens if forced to choose

 between potential exposure to the virus and their constitutional right to vote.

               ii.    Black Voters

        156.   Kentucky’s current Excuse Requirement will disproportionately burden

 Black voters, who face heightened risks from contracting COVID-19 because of

 disparities in health and health care that raise the stakes for them at every step of the

 process.

        157.   First, Black voters face a greater risk of contracting the virus on their way

 to the polls. Black Americans are less likely to own cars than any other demographic of

 Americans, 124 and they “represent about one-quarter of all public transit users.” 125


 123Ky. Cabinet for Health & Family Services, Chronic Disease Prevention Branch,
 Unbridled Health: A Plan for Coordinated Chronic Disease Prevention and Health
 Promotion (Nov. 2013), https://chfs.ky.gov/agencies/dph/dpqi/cdpb/Documents/
 UnbridledHealthPlanNovember2013.pdf (“With statistics such as these, it is likely that
 every Kentuckian has a family member, friend or coworker that has been affected by
 chronic disease.”).
 124Jamelle Bouie, Why Coronavirus Is Killing African-Americans More Than Others,
 N.Y. Times (Apr. 14, 2020),
 https://www.nytimes.com/2020/04/14/opinion/sunday/coronavirus-racism-african-
 americans.html; National Equity Atlas, Car Equity (2015),
 https://nationalequityatlas.org/indicators/Car_access.
 125Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
 (Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
 dying-at-higher-rates-from-covid-19/.

                                              52
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 53 of 100 PageID #: 1294




 Additionally, Black people with low income more often face “driver’s license suspensions

 because they cannot pay fines and fees charged for minor violations such as traffic and

 parking tickets,” which similarly leaves them “dependent on friends or public

 transportation, unable to practice the social distancing recommended by the CDC and

 the World Health Organization.” 126 Often, without access to private transportation,

 Black voters face additional risks of contact with exposed individuals in close quarters

 on public transportation when en route to their polling places. Plaintiffs Michael

 Collins, Thela Elliott, Gracie Lewis, Tiffany Price, and members and/or clients of the

 plaintiff organizations do not own cars, and they are therefore exposed to these

 additional risks of contracting COVID-19 on their way to the polls.

          158.   Second, Black voters are disproportionately burdened by long lines at the

 polls. Maintaining the Excuse Requirement will result in long lines, an inability to

 practice adequate social distancing, and decreases in polling places and poll workers. 127

 For Black voters, these problems are exacerbated by existing racial disparities in wait

 times: a recent study based on data from millions of smartphone users during the 2016

 presidential election found that residents of entirely-Black neighborhoods waited 29%

 longer to vote and were 74% more likely to spend more than 30 minutes at their polling




 126ReNika Moore, If COVID-19 Doesn’t Discriminate, Then Why Are Black People
 Dying at Higher Rates?, ACLU (Apr 8, 2020), https://www.aclu.org/news/racial-
 justice/if-covid-19-doesnt-discriminate-then-why-are-black-people-dying-at-higher-
 rates/.
 127   See supra ¶¶ 112–18.

                                              53
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 54 of 100 PageID #: 1295




 place than residents of all-white neighborhoods. 128 And Black voters can least afford

 unnecessarily long wait times as the price to pay for voting, because Black people are

 “more likely to be working in jobs without flexibility or paid sick leave,” which means

 any delays at the polls disproportionately threaten their job security. 129

        159.   Third, if Black voters contract the virus while voting in person, they are

 more likely to suffer serious and even deadly consequences, because they

 disproportionately suffer from the underlying medical conditions that exacerbate the

 virus. 130 Decades of research, statements from public health experts, and data from the

 U.S. Department of Health and Human Services all reflect that Black Americans have

 disproportionately high rates of asthma, diabetes, high blood pressure, and obesity. 131


 128M. Keith Chen et al., Racial Disparities in Voting Wait Times: Evidence from
 Smartphone Data (Nov. 14, 2019),
 https://www.kareemhaggag.com/f/Racial_Disparities_in_Voting_Wait_Times.pdf.
 129Laura Williamson, How to Build a Racially Inclusive Democracy During COVID-19
 and Beyond, Demos (Apr. 28, 2020), https://www.demos.org/policy-briefs/how-build-
 racially-inclusive-democracy-during-covid-19-and-beyond; Lonnie Golden, Limited
 Access: Disparities in Flexible Work Schedules and Work-at-Home, 29 J. Family &
 Econ. Issues 86–109 (2008).
 130Linda Villarosa, ‘A Terrible Price’: The Deadly Racial Disparities of COVID-19 in
 America, N.Y. Times (Apr. 29, 2020),
 https://www.nytimes.com/2020/04/29/magazine/racial-disparities-covid-19.html
 (describing studies explaining how historic and present-day factors—such as
 “environmental inequality” and “the physiological ramifications of an atmosphere of
 bias and discrimination”—have led to higher rates of poor health outcomes for Black
 Americans).
 131Office of Minority Health, Profile: Black/African Americans, U.S. Dep’t of Health &
 Hum. Servs. (Aug. 22, 2019),
 https://minorityhealth.hhs.gov/omh/browse.aspx?lvl=3&lvlID=61; see also Joseph P.
 Williams, Rumor, Disparity and Distrust: Why Black Americans Face an Uphill Battle
 Against COVID-19, U.S. News & World Report (Mar. 25, 2020),
 https://www.usnews.com/news/healthiest-communities/articles/2020-03-25/why-
 black-americans-face-an-uphill-battle-against-the-coronavirus; Lisa B. Signorello et al.,

                                              54
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 55 of 100 PageID #: 1296




 The CDC has cited racial disparities in these underlying medical conditions as a factor

 that influences the disproportionate impact of COVID-19 on the Black community. 132

        160.   Dr. Georges E. Benjamin, executive director of the American Public Health

 Association and emergency medicine physician, has explained that these disparities

 gave public health leaders concern about the impact on Black communities from the

 time of the earliest reports of the virus: “You had early evidence from Asia that showed

 that older folks, older than 60 or 65, with chronic disease would do worse when they got

 the infection. So when you put that together with the understanding that in this country

 you already have a [Black] population disproportionately affected by disparities in

 things like diabetes, heart disease and asthma, we understood that if those populations

 got infected they would be more at risk.” 133




 Comparing Diabetes Prevalence Between African Americans and Whites of Similar
 Socioeconomic Status, 97(12) Am. J. Pub Health 2260–2267 (Dec. 2007) (“Prevailing
 statistics suggest that African American adults are 50% to 100% more likely to have
 diabetes than are Whites.”).
 132CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
 (last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/racial-ethnic-minorities.html (citing A.P. Bartel et al., Racial and Ethnic
 Disparities in Access to and Use of Paid Family and Medical Leave: Evidence from
 Four Nationally Representative Datasets, U.S. Bureau of Labor Statistics (Jan. 2019);
 T.J. Cunningham et al., Vital Signs: Racial Disparities in Age-Specific Mortality
 Among Blacks or African Americans—United States, 1999–2015, 66(17) Morbidity and
 Mortality Weekly Report 444 (2017)); see also Ibram X. Kendi, Stop Blaming Black
 People for Dying of the Coronavirus, The Atlantic (Apr. 14, 2020),
 https://www.theatlantic.com/ideas/archive/2020/04/race-and-blame/609946/
 (“Without question, African Americans suffer disproportionately from chronic diseases
 such as hypertension, cardiovascular disease, diabetes, lung disease, obesity, and
 asthma, which make it harder for them to survive COVID-19.”).
 133Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
 the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.

                                                 55
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 56 of 100 PageID #: 1297




        161.      Dr. Fauci spoke about these health disparities during a White House

 Coronavirus Task Force briefing, 134 explaining that Black Americans’ increased

 likelihood of underlying medical conditions “wind them up in the ICU and ultimately

 give them a higher death rate.” 135 This risk has already manifested in Kentucky, where

 “Black patients in Fayette County have a higher rate of hospitalization than white

 patients.” 136

        162.      Fourth, if Black voters contract the virus while voting in person, they are

 also more likely to suffer serious consequences because of inequalities in our health care

 system. Numerous studies conducted by the American Journal of Public Health, the

 Agency for Healthcare Research and Quality, and other organizations over the past few

 decades indicate that Black people are less likely to have insurance and access to




 9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
 black-community-experts/story?id=70011986.
 134Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
 (Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
 dying-at-higher-rates-from-covid-19/ (“Health disparities have always existed for the
 African American community,” Fauci stated, and COVID-19 is “shining a bright light on
 how unacceptable that is because, yet again, when you have a situation like the
 coronavirus, they are suffering disproportionately.”).
 135Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
 the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.
 9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
 black-community-experts/story?id=70011986.
 136Beth Musgrave, Black Fayette County Patients More Likely to Be Hospitalized from
 Coronavirus, Lexington Herald Leader (Apr. 7, 2020),
 https://www.kentucky.com/news/coronavirus/article241833116.html (“Approximately
 30 percent of all blacks testing positive have had to be hospitalized with only 12 percent
 of whites who have tested positive have needed inpatient treatment, the data shows. Of
 the 31 patients hospitalized, more than half are black.”).

                                                56
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 57 of 100 PageID #: 1298




 affordable medical testing. 137 The CDC has cited “barriers to getting health care,”

 including lack of health insurance coverage, as one factor that “might make members of

 many racial and ethnic minority groups especially vulnerable in public health

 emergencies like outbreaks of COVID-19.” 138 Additionally, “[r]esearch indicates African

 Americans are more likely than whites to rely on hospital emergency rooms for primary

 care – departments that soon may be overwhelmed with anticipated surges of COVID-19

 patients.” 139 And some studies have shown that, even when Black people can obtain

 health care, they receive unequal quality of care. 140


 137 Elizabeth Thomas & Dr. Nancy A. Anoruo, Coronavirus is Disproportionately Killing
 the Black Community. Here’s What Experts Say Can Be Done About It, ABC News (Apr.
 9, 2020), https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-
 black-community-experts/story?id=70011986; Kenya Evelyn, ‘It’s a Racial Justice
 Issue’: Black Americans Are Dying in Greater Numbers from Covid-19, The Guardian
 (Apr 8, 2020) https://www.theguardian.com/world/2020/apr/08/its-a-racial-justice-
 issue-black-americans-are-dying-in-greater-numbers-from-covid-19 (“African
 Americans are twice as likely to lack health insurance compared with their white
 counterparts, and more likely to live in medically underserved areas, where primary care
 is sparse or expensive.”).
 138CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
 (last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/racial-ethnic-minorities.html.
 139Joseph P. Williams, Rumor, Disparity and Distrust: Why Black Americans Face an
 Uphill Battle Against COVID-19, U.S. News & World Report (Mar. 25, 2020),
 https://www.usnews.com/news/healthiest-communities/articles/2020-03-25/why-
 black-americans-face-an-uphill-battle-against-the-coronavirus (citing Dr. Lisa Cooper,
 internist and social epidemiologist with Johns Hopkins Bloomberg School of Public
 Health).
 140Linda Villarosa, ‘A Terrible Price’: The Deadly Racial Disparities of COVID-19 in
 America, N.Y. Times (Apr. 29, 2020), https://www.nytimes.com/2020/04/29/
 magazine/racial-disparities-covid-19.html (“In 2003, the National Academy of Sciences
 documented the effects of bias in the medical system in a report that laid out the facts in
 damning detail. “Unequal Treatment: Confronting Racial and Ethnic Disparities in
 Health Care” examined 480 previous studies and found that in every medical
 intervention, black people and other people of color received poorer-quality care than

                                              57
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 58 of 100 PageID #: 1299




           163.   Fifth, if Black voters contract the virus while voting in person, they also

 face increased risks of spreading the virus to their loved ones and community. As

 discussed above, Black voters are more likely to rely on public transportation, 141 and

 Black voters are more likely to live in “subpar neighborhoods [that] are rooted in the

 historical legacy of redlining” and in “densely populated areas, further heightening their

 potential contact with other people.” 142 Dr. Sarah Moyer, Louisville’s public health

 strategist, has echoed these concerns for Black Kentuckians, explaining that “[p]eople of




 white people, even when income and insurance were equal. This unequal treatment in
 the health care system persists today in numerous studies . . .”); Elizabeth Thomas & Dr.
 Nancy A. Anoruo, Coronavirus is Disproportionately Killing the Black Community.
 Here’s What Experts Say Can Be Done About It, ABC News (Apr. 9, 2020),
 https://abcnews.go.com/Politics/coronavirus-disproportionately-killing-black-
 community-experts/story?id=70011986 (“Studies looking at manifestations of racial
 bias within the health care system have found black patients are sometimes treated
 differently than whites, leading to things such as undertreatment of pain and racial
 differences in what treatment is offered for a heart attack.”); Kenya Evelyn, ‘It’s a Racial
 Justice Issue’: Black Americans Are Dying in Greater Numbers from Covid-19, The
 Guardian (Apr 8, 2020) https://www.theguardian.com/world/2020/apr/08/its-a-
 racial-justice-issue-black-americans-are-dying-in-greater-numbers-from-covid-19
 (“Unconscious racial bias can also contribute to unequal health outcomes, especially
 when health professionals are inexperienced with the culture of the community they
 serve, according to the Journal of General Internal Medicine. The Century Foundation
 found that healthcare providers located within majority African American or Latinx
 neighborhoods tend to provide lower-quality care.”); Michael O. Schroeder, Racial Bias
 in Medicine Leads to Worse Care for Minorities, U.S. News & World Report (Feb. 11,
 2016), https://health.usnews.com/health-news/patient-advice/articles/2016-02-
 11/racial-bias-in-medicine-leads-to-worse-care-for-minorities.
 141   See supra ¶ 129.
 142Rashawn Ray, Why Are Blacks Dying at Higher Rates from COVID-19?, Brookings
 (Apr. 9, 2020), https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-
 dying-at-higher-rates-from-covid-19/.

                                                58
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 59 of 100 PageID #: 1300




 color are more likely than white counterparts to live in densely populated settings” and

 “rely on public transportation,” which “makes it easier for COVID to spread.” 143

        164.   These risks, both individually and collectively, demonstrate that in-person

 voting imposes an especially severe burden on Black voters. As highlighted by the

 preceding paragraphs, racial disparities in serious illness and death due to COVID-19

 are inextricably linked to a long history and ongoing patterns of racial discrimination

 against African Americans. 144 “Essentially, inequality in all facets of American society

 appears to have set up black Americans to bear the brunt of this crisis.” 145

        165.   These systemic failures help to explain why COVID-19 is currently

 ravaging Black communities in Kentucky and nationwide. As the CDC has noted,

 “[h]istory shows that severe illness and death rates tend to be higher for racial and

 ethnic minority groups during public health emergencies,” and COVID-19 data

 demonstrates that the same is true of the current pandemic. 146 Demographic data


 143Jon Hale, Kentucky Forms Regional Partnership, African American COVID-19
 Deaths Rise in Louisville, Louisville Courier Journal (Apr. 15, 2020),
 https://www.courier-journal.com/story/news/2020/04/15/coronavirus-kentucky-
 politics-heats-up-despite-beshears-stance/5136206002/.
 144Associated Press, Outcry Over Racial Data Grows as Virus Slams Black Americans,
 PBS (Apr. 8, 2020), https://www.pbs.org/newshour/health/outcry-over-racial-data-
 grows-as-virus-slams-black-americans.
 145Anna North, Every Aspect of the Coronavirus Pandemic Exposes America’s
 Devastating Inequalities, Vox (Apr. 10, 2020),
 https://www.vox.com/2020/4/10/21207520/coronavirus-deaths-economy-layoffs-
 inequality-covid-pandemic.
 146CDC, Coronavirus Disease 2019 (COVID-19): Racial and Ethnic Minority Groups
 (last updated Apr. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/racial-ethnic-minorities.html (citing N. Dash, “Race and Ethnicity” in
 Social Vulnerability to Disasters at 113–28 (2d ed. 2013)); see also Ibram X. Kendi,
 Stop Blaming Black People for Dying of the Coronavirus, The Atlantic (Apr. 14, 2020),

                                              59
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 60 of 100 PageID #: 1301




 reported by the CDC on the number of COVID-19 cases for which race was available

 nationwide (49.2% of the 1,327,267 cases analyzed) shows that Black people make up

 26.3% of the reported COVID-19 cases, although they only make up 13.4% of the total

 U.S. population. 147 And although only 8.3% of the Kentucky population is Black, 14.61%

 of Kentuckians who have died from COVID-19 have been Black. 148

        166.   These statistics are even more outsized in some counties—data from the

 Lexington-Fayette County Health Department demonstrates that, as of early April,

 Black people comprised roughly 30% of the county’s more than 188 coronavirus

 patients, though only 15% of the county’s population is Black. 149 Lexington and Fayette



 https://www.theatlantic.com/ideas/archive/2020/04/race-and-blame/609946/ (“A
 Washington Post analysis found that majority-black counties had infection rates three
 times the rate of majority-white counties. A Centers for Disease Control and Prevention
 analysis of nearly 1,500 hospitalizations across 14 states found that black people made
 up a third of the hospitalizations, despite accounting for 18 percent of the population in
 the areas studied. An Associated Press analysis of available death data found that black
 people constituted 42 percent of the victims, doubling their share of the populations of
 the states the analysis included.”).
 147CDC, Coronavirus Disease 2019 (COVID-19): Cases in the US (last updated May 26,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html;
 U.S. Census Bureau, Quick Facts,
 https://www.census.gov/quickfacts/fact/table/US/PST045218 (last visited May 20,
 2020).
 148Beth Musgrave, COVID-19 Has Hit Kentucky, Lexington’s Black Population
 Especially Hard. Why?, Lexington Herald Leader (Apr 9, 2020),
 https://www.kentucky.com/news/local/counties/fayette-
 county/article241884161.html; Ky. Dep’t of Pub. Health, Kentucky Coronavirus
 Monitoring (last updated May 26, 2020 at 5:00 P.M. E.T.),
 https://govstatus.egov.com/kycovid19.
 149Beth Musgrave, COVID-19 Has Hit Kentucky, Lexington’s Black Population
 Especially Hard. Why?, Lexington Herald Leader (Apr 9, 2020),
 https://www.kentucky.com/news/local/counties/fayette-
 county/article241884161.html.

                                             60
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 61 of 100 PageID #: 1302




 County do not stand alone—data from cities within this District, including Louisville,

 demonstrate a disproportionate impact on Black residents as well. “Black people made

 up 23.5% of [Louisville]’s population in 2019, according to U.S. Census data,” but in

 April, Black Louisville residents “ma[d]e up 31% of the city’s coronavirus patients and

 34% of the deaths.” 150

                  iii.   Older Voters

           167.   Kentucky’s current Excuse Requirement will disproportionately burden

 older voters and poll workers, who face heightened risks from contracting COVID-19.

           168.   Kentucky does not provide a blanket excuse for residents to vote by mail-

 in absentee ballot if they have reached a certain age. Rather, Kentucky’s current Excuse

 Requirement only permits older voters to vote by mail-in absentee ballot if they are

 “[n]ot able to appear at the polls on election day on the account of age.” 151 Many older

 voters who want to stay home because they face health risks associated with COVID-19

 would otherwise be able to appear at the polls on Election Day, so they are currently

 forbidden from voting safely from home.

           169.   If older voters contract the virus while voting in person, they are more

 likely to suffer serious and even deadly consequences. The CDC has warned that

 “[p]eople aged 65 years and older” are at higher risk for severe illness and death from




 150Jon Hale, Kentucky Forms Regional Partnership, African American COVID-19
 Deaths Rise in Louisville, Louisville Courier Journal (Apr. 15, 2020),
 https://www.courier-journal.com/story/news/2020/04/15/coronavirus-kentucky-
 politics-heats-up-despite-beshears-stance/5136206002/.
 151   Ky. Rev. Stat. § 117.085(1)(a)(8).

                                                61
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 62 of 100 PageID #: 1303




 COVID-19, because “[t]he immune systems of older adults weaken with age, making it

 harder to fight off infections,” and “older adults commonly have chronic diseases that

 can increase the risk of severe illness from COVID-19.” Thus, “the older you are, the

 higher your risk of serious disease.” 152

        170.   Plaintiff Gracie Lewis and members and/or clients of the plaintiff

 organizations are over the age of 65 and therefore have an increased risk of serious

 illness from COVID-19.

        171.   Studies reveal that the death rate associated with the virus increases

 significantly with age: a large study of COVID-19 patients in China showed that the

 virus killed 1.3% of patients between the ages of 50 and 59, 3.6% of patients between the

 ages of 60 and 69, 8% of patients between the ages of 70 and 79, and 15% of patients

 ages 80 and older. 153

        172.   The virus is already having a devastating impact on elderly individuals in

 Kentucky. More than 42% of Kentuckians who have contracted COVID-19 are ages 50

 and older, and that same age group represents over 97% of Kentucky’s confirmed

 deaths. 154




 152CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
 at-higher-risk.html.
 153Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying Conditions,
 N.Y. Times (Mar. 14, 2020),
 https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.
   Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (last updated May 26,
 154
 2020 at 5:00 P.M. E.T.), https://govstatus.egov.com/kycovid19.

                                             62
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 63 of 100 PageID #: 1304




        173.   If older voters contract the virus while voting in person, they also face

 increased risks of spreading the virus to their loved ones and community, because they

 are more likely to require in-person care or assistance. The CDC has warned that the

 “communal nature of nursing homes and long-term care facilities, and the population

 served (generally older adults often with underlying medical conditions), put those

 living in nursing homes at higher risk of infection and severe illness from COVID-19.” 155

 The impact of COVID-19 in Kentucky nursing homes serves as a stark example: to date,

 more than 54% of the total confirmed COVID-19 deaths in Kentucky have been residents

 of nursing homes. 156

        174.   These same risks will also impact many older poll workers, who make up a

 large proportion of election officials. “In the 2018 general election, around six-in-ten

 U.S. poll workers (58%) were ages 61 and older, including roughly a quarter (27%) who

 were over 70.” 157

        175.   Maintaining the Excuse Requirement will also result in long lines, an

 inability to practice adequate social distancing, and decreases in polling places and poll


 155CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
 at-higher-risk.html.
 156Ky. Cabinet for Health & Family Servs., Long-Term Care and Other Congregate
 Facilities Update (last updated May 23, 2020),
 https://chfs.ky.gov/agencies/dph/covid19/
 LTCupdate.pdf; Ky. Dep’t of Pub. Health, Kentucky Coronavirus Monitoring (May 23,
 2020), https://govstatus.egov.com/kycovid19.
 157Michael Barthel & Galen Stocking, Older People Account for Large Shares of Poll
 Workers and Voters in U.S. General Elections, Pew Research Center (Apr. 6, 2020),
 https://www.pewresearch.org/fact-tank/2020/04/06/older-people-account-for-large-
 shares-of-poll-workers-and-voters-in-u-s-general-elections/.

                                             63
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 64 of 100 PageID #: 1305




 workers. 158 These conditions, taken together, will subject older voters and poll workers

 to a serious risk of infection at their polling places—and, with it, a greater risk of illness.

 Consequently, upholding the Excuse Requirement necessitates that older voters and poll

 workers either place themselves in harm’s way, or stay home and forego their right to

 vote.

                 iv.    Voters with Disabilities

          176.   Kentucky’s current Excuse Requirement will disproportionately burden

 voters with certain disabilities, especially those who need to vote in person during the

 pandemic.

          177.   Voters with certain disabilities face an unreasonable risk of contracting

 COVID-19 at the polls or on their way to polling locations. Many voters with disabilities

 are unable to drive to the polls and will therefore need to share transportation to the

 polls with other drivers or passengers, which increases their risk of exposure to COVID-

 19. “Many people with disabilities cannot mark paper ballots without assistance, so they

 rely on special voting machines” with features like touch screens, other manual input

 devices, and earphones to vote, 159 any of which could carry the COVID-19 virus from

 previous users and poll workers. 160 Additionally, social distancing practices are more



 158   See supra ¶¶ 112–18.
 159Matt Vasilogambros, How Voters With Disabilities Are Blocked From the Ballot Box,
 Pew Research Center(Feb. 21, 2018), https://www.pewtrusts.org/en/research-and-
 analysis/blogs/stateline/2018/02/01/how-voters-with-disabilities-are-blocked-from-
 the-ballot-box.
 160CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads,
 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
 spreads.html (noting that while the virus spreads most easily from person-to-person, it

                                               64
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 65 of 100 PageID #: 1306




 difficult for voters with certain disabilities—for example, voters who are blind or have

 limited vision cannot see visual markers on the ground instructing voters to line up six

 feet apart from each other.

        178.   These difficulties are compounded by the fact that an inability to use paper

 ballots without assistance forecloses many voters with disabilities from voting by

 mail. 161 Because many voters with disabilities are unable to submit mail-in absentee

 ballots without assistance or accommodations, they will continue to need to vote in

 person during the pandemic, despite the risks posed by in-person voting.

        179.   Making polling places as safe as possible for voters who need to vote in

 person is vitally important. Eliminating the Excuse Requirement would make voting

 significantly less risky for people with certain disabilities who need to vote in person by

 reducing the total number of people at the polls—which, in turn, reduces the number of

 interactions with other voters, the number of people touching the voting equipment, and

 the overall chance of transmission.

        180.   Instead, Kentucky’s maintenance of the Excuse Requirement will

 unnecessarily bring thousands of people out to the polls, needlessly increasing the risk

 of transmission: larger crowds will result in exposure to more people, and longer lines




 “may be possible that a person can get COVID-19 by touching a surface or object that
 has the virus on it and then touching their own mouth, nose, or possibly their eyes”)
 (last visited May 21, 2020).
 161Matt Vasilogambros, How Voters With Disabilities Are Blocked From the Ballot Box,
 Pew Research Center (Feb. 21, 2018), https://www.pewtrusts.org/en/research-and-
 analysis/blogs/stateline/2018/02/01/how-voters-with-disabilities-are-blocked-from-
 the-ballot-box.
                                              65
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 66 of 100 PageID #: 1307




 will result in prolonged exposure, both of which place voters with certain disabilities at

 increased risk of contracting the virus.

        181.   In addition to unreasonably burdening voters with disabilities who need to

 vote in person in the general election in November 2020, Kentucky’s maintenance of the

 Excuse Requirement will likely dissuade some voters with disabilities from voting

 altogether, such as people whose disabilities serve as comorbidities for COVID-19,

 people whose disabilities make social distancing more difficult, and people whose

 physical disabilities make them unable to stand in long lines at the polls.

 II.    Kentucky’s Current Election Laws Unduly and Unreasonably Burden
        the Voting Rights of Kentuckians.

        A.     Kentucky Election Law

               i.     Excuse Requirement to Vote by Mail-In Absentee Ballot

        182.   Kentucky is an excuse-required absentee voting state, which means that

 Kentucky law limits the availability of voting by mail to eight specific categories of voters

 with qualifying excuses. Those eight categories of voters with qualifying excuses are:

        x      eligible uniformed-service voters or overseas voters registered to vote in
               Kentucky;

        x      students temporarily residing outside their county of residence;

        x      incarcerated voters charged with a crime who have not yet been convicted;

        x      voters who have changed their place of residence to a state other than
               Kentucky after the deadline to register to vote in their new state of
               residence has passed;

        x      Kentuckians temporarily outside the state but still eligible to vote;

        x      voters whose employment requires the voter to be outside the county of
               residence on all hours and all days of in-person absentee voting;


                                              66
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 67 of 100 PageID #: 1308




           x      participants in the Secretary of State’s crime victim address confidentiality
                  protection program; and

           x      those who are “[n]ot able to appear at the polls on election day on the
                  account of age, disability, or illness,” and have not been declared mentally
                  disabled by a court of competent jurisdiction. 162

           183.   Additionally, for voters experiencing a “medical emergency” within

 “fourteen (14) days or less of an election,” the affected registered voter and their spouse

 “may apply for an absentee ballot.” The application “shall be notarized” and “shall state

 that the emergency condition occurred within the fourteen (14) day period.” 163

           184.   Defendants have already demonstrated that they have the power to

 construe the “medical emergency” excuse to include valid concerns regarding the risk of

 contracting COVID-19. For the purposes of other elections, including the general

 election in November 2020, however, Defendants have not agreed to allow such a basis

 to satisfy the Excuse Requirement, and none of the existing excuses have been construed

 to include voters who have valid concerns about the risk of contracting COVID-19 either

 when voting, satisfying the photo ID requirement, or executing a voter affirmation. 164

           185.   In Kentucky, individuals may only vote by mail-in absentee ballot if (1) one

 of the above excuses applies to them, and (2) they submit a timely application for an



 162   Ky. Rev. Stat. § 117.085.
 163   Ky. Rev. Stat. § 117.077.
 164Letter from Sec’y of State Adams to Governor Beshear (Apr. 23, 2020),
 https://governor.ky.gov/attachments/20200423_Ltr-from-Sec-of-State-Adams.pdf
 (defining “medical emergency” to include “a reasonable fear of infection or transmission
 during a state of public health emergency declared by the Governor,” but only for the
 June primary election); Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31
 Ky. Admin. Regs. 4:190E (2020).

                                                67
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 68 of 100 PageID #: 1309




 absentee ballot to the county clerk that states the voter’s qualifying excuse. The county

 clerk must receive the voter’s completed application no later than seven days before the

 election. 165

           186.   A qualified voter may request an application for an absentee ballot by

 telephone, facsimile machine, mail, electronic mail, or in person. Once requested, the

 county clerk will then transmit applications back to the voter by mail, electronic mail, or

 in person if the voter so chooses. An absentee ballot may be requested by the voter or

 the voter’s spouse, parents, or children, but may only be used by the voter. The voter

 must sign and verify the application. 166

                  ii.    Photo ID Law

           187.   S.B. 2’s key provisions add a photo ID requirement, subject to certain

 exceptions, to those seeking to vote in person or applying to vote by mail-in absentee

 ballot. 167

           188.   Valid identification, as defined by Section 23 of S.B. 2, means a document

 that was issued by:

           (a) The United States or the Commonwealth of Kentucky . . . [;]

           (b) The United States Department of Defense, a branch of the uniformed
           services, the Merchant Marines, or the Kentucky National Guard . . . [;]

           (c) A public or private college, university, or postgraduate technical or
           professional school located within the United States . . . [;] or



 165   Ky. Rev. Stat. § 117.085(1)(a), 2.
 166   Ky. Rev. Stat. § 117.085(1),(2).
 167   See generally S.B. 2.

                                                68
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 69 of 100 PageID #: 1310




             (d) Any city government, county government, or urban-county
             government, charter county government, consolidated local government,
             or unified local government, which is located within this state . . . [.] 168

             The ID must also contain the name and photograph of the individual to whom the

             document was issued. 169

             189.   S.B. 2 states that if a voter is unable to provide a photo ID on Election Day

 or when voting absentee in person, the voter may still cast a ballot if the person: “(a) [i]s

 eligible to vote under KRS 116.025; (b) [i]s entitled to vote in that precinct; and (c) [i]n

 the presence of an election officer, executes a voter affirmation” on a form

 furnished by the Kentucky Board of Elections. 170 Voters unable to provide a photo ID

 must also provide certain non-photo identification documents, such as the voter’s social

 security card or credit card with the voter’s name on it. 171

             190.   To execute the voter affirmation required by S.B. 2, the voter must affirm,

 under penalty of perjury, various aspects of their identity and qualifications to vote, as

 well as confirm that one of eight possible “impediments” prevents them from procuring

 a photo ID (the “Impediment Requirement”). 172 The eight impediments enumerated in

 S.B. 2 are: (a) lack of transportation; (b) inability to obtain their birth certificate or

 other documents needed to show proof of identification; (c) work schedule; (d) lost or

 stolen identification; (e) disability or illness; (f) family responsibilities; (g) the proof of


 168   S.B. 2 § 23(12).
 169   Id.
 170   S.B. 2 § 1(1) (emphasis added).
 171   S.B. 2 § 1(2).
 172   S.B. 2 § 1(1)(c).

                                                   69
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 70 of 100 PageID #: 1311




 identification has been applied for, but not yet received; or (h) the voter has a religious

 objection to being photographed. 173

             191.   The Impediment Requirement does not provide a basis for excusing the

 requirements of the Photo ID Law for in-person voting if the COVID-19 pandemic

 prevents a voter from procuring a copy of their photo ID.

             192.   S.B. 2’s identification requirements of either presenting photo ID or in-

 person execution of a voter affirmation also extend to those applying for a mail-in

 absentee ballot. 174

             193.   S.B. 2 imposes a photo ID requirement for the absentee ballot application,

 stating that “the voter shall provide a copy of his or her proof of identification” or an

 “executed voter affirmation” in the voter’s mail-in absentee ballot application. 175 The

 Kentucky Board of Elections must provide “an instructional statement prescribing the

 requirements for providing a copy of the voter’s proof of identification or voter

 affirmation when applicable” as part of the mail-in absentee ballot application form

 transmitted by the county clerk to the voter. 176

             194.   If a voter is able to provide a photo ID, the voter must submit a copy of

 their photo ID with the ballot application. 177




 173   Id.
 174   See S.B. 2 § 5(2).
 175   Id.
 176   Id.
 177   Id.

                                                  70
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 71 of 100 PageID #: 1312




           195.    If a voter is unable to provide a photo ID, the voter’s mail-in absentee

 ballot application must include an executed voter affirmation that (a) indicates which of

 the qualifying impediments is preventing them from procuring a photo ID, consistent

 with the Impediment Requirement, 178 and (b) affirms the following:

           x       that “[t]he voter is a citizen of the United States”;

           x       “[t]he voter’s date of birth”;

           x       that “[t]he voter is qualified to vote in” the relevant precinct;

           x       “[t]he voter’s name”;

           x       that “[t]he voter has not voted and will not vote in any other precinct”;

           x       “[t]he voter’s current residential address”; and

           x       that “[t]he voter understands that making a false statement on the
                   affirmation is punishable under penalties of perjury.” 179

           196.    The Impediment Requirement does not provide a basis for excusing the

 photo ID requirement for mail-in absentee ballot applications if the COVID-19

 pandemic prevents the voter from procuring a copy of their photo ID.

                   iii.   Modifications for Primary Election

           197.    In light of the danger posed by COVID-19, Kentucky officials recently

 enacted important modifications for the upcoming primary election. 180 The emergency




 178   See supra ¶ 162.
 179   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
 180Ky. Sec’y of State, Approval of Procedures Established for Election During State of
 Emergency, Exec. Order 2020-01 (May 1, 2020), https://www.sos.ky.gov/elections/
 Documents/5-1-2020%20EO.pdf; Ky. Office of the Governor, State of Emergency
 Relating to Kentucky Elections, Exec. Order No. 2020-311 (May 1, 2020),

                                                    71
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 72 of 100 PageID #: 1313




 regulations passed by the Kentucky Board of Elections—which are based on the

 recommendations of the Secretary of State and the Governor’s executive order—explain

 that these measures “will benefit the entirety of the Commonwealth,” because they “will

 allow for the conduction of elections that minimize the health-risk of all involved during

 the ongoing state of emergency related to the COVID-19 pandemic.” 181

             198.   Kentucky election laws that “directly conflict” with the Secretary of State’s

 recommendation, the Governor’s executive order, or the Kentucky Board of Election’s

 emergency regulations are temporarily displaced by the emergency regulations for the

 primary election on June 23, 2020. 182

             199.   The emergency regulations extend the option to vote absentee to all voters

 by defining the term “medical emergency” from Ky. Rev. Stat. § 117.077 as “a reasonable

 fear of infection or transmission during a state of public health emergency declared by

 the Governor.” 183

             200. Further, it states that the medical emergency absentee ballot application

 for the primary election “a) shall not require the applicant to state that the emergency

 condition occurred within 14 days of the election, b) need not be notarized, and c) shall




 http://apps.sos.ky.gov/Executive/Journal/execjournalimages/2020-MISC-2020-0311-
 267630.pdf.
 181Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
 4:190E (2020).
 182   Id.
 183   Id.

                                                  72
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 73 of 100 PageID #: 1314




 entitle the applicant, upon verification of the application, to vote by absentee, by mail or

 in person by appointment, as advised, if otherwise a lawful voter.” 184

             201.   The emergency regulations also require the Kentucky Board of Elections to

 establish a secure online portal that allows voters to submit requests for absentee ballots

 to the county clerk in the county in which the requester is registered. 185

             202.   In addition, the regulations require signature matching as an identity

 verification method for the primary election. The emergency regulations say: “No

 absentee ballot may be . . . counted unless and until the absentee ballot processing

 committee verifies the signature on the absentee ballot envelope to match the voter’s

 signature of record.” 186

             203.   If the signatures are found not to match, Kentucky election officials “shall

 make a reasonable effort to contact the voter using the contact information provided by

 the voter’s absentee ballot application, and provide the voter with a timeframe and

 manner in which the voter may cure the discrepancy.” Cures for a signature discrepancy

 must be made by 4:30 p.m on the Monday following the election. 187

             204.   The emergency regulations also allow the Kentucky Board of Elections to

 purchase secure drop-boxes and provide them to county clerks upon request for in-

 person drop off of ballots by voters, and directs county clerks to reduce the number of




 184   Id.
 185   Id.
 186   Id.
 187   Id.

                                                  73
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 74 of 100 PageID #: 1315




 in-person voting sites, which must be pre-approved by the Kentucky Board of

 Elections. 188

             205.   The emergency regulations also extend Kentucky’s statutory absentee

 ballot receipt deadline, instructing election officials to count all absentee ballots that are

 postmarked by Election Day and received by close of business on the Saturday following

 the election. 189

             B.     Unreasonable Burden Imposed by the Excuse Requirement

             206. Historically, most voters in Kentucky have to vote in person and on

 Election Day, 190 because Kentucky’s Excuse Requirement prevents most voters from

 pursuing either mail-in voting or early in-person voting. 191 For most voters, that means

 physically appearing at a designated polling place where they must not only be in close

 contact with other voters, observers, and poll workers, but also repeatedly touch

 equipment and material such as voting machines, paper ballots, and shared writing

 instruments. At present, public health officials consider all of these activities as risking

 exposure to the transmission of COVID-19. 192



 188   Id.
 189   Id.; cf. Ky. Rev. Stat. § 117.086(1).
 190See, e.g., U.S. Election Assistance Comm’n, Election Administration and Voting
 Survey 2018 Comprehensive Report 29 (2018) (only 29,244 of over 1.6 million ballots
 cast in Kentucky’s 2018 midterm elections were mail-in absentee ballots, and 64,407
 ballots were cast by in-person early voting),
 https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf.
 191   Ky. Rev. Stat. § 117.085.
 192CDC, Coronavirus Disease 2019 (COVID-19): How It Spreads,
 https://www.cdc.gov/
 coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (noting that the

                                                74
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 75 of 100 PageID #: 1316




           207.   Meaningful opportunities to vote in person are still necessary to many

 Kentucky voters, including those who lack access to reliable mail service or need the

 kinds of accommodations for persons with disabilities and personal assistance for

 people with limited literacy that are only available at in-person sites.

           208. To reduce the risk that individuals who need to vote in person will be

 exposed to COVID-19, the CDC has issued specific guidelines for voting during the

 pandemic, which recommend that states “[e]ncourage voters to use voting methods that

 minimize direct contact with other people and reduce crowd size at polling stations,”

 including “mail-in methods of voting.” 193 These are essential recommendations,

 especially because the risks of voting by mail are minimal. 194

           209. Kentucky is an excuse-required absentee voting state, which means that

 the Commonwealth prohibits voting by mail for all but eight specific categories of voters

 with qualifying excuses. 195

           210.   Relevant here, Kentucky voters who are “[n]ot able to appear at the polls

 on election day on the account of . . . illness” can apply to cast their votes by mail-in

 absentee ballot. 196


 virus “easily” between persons, and that it “may be possible that a person can get
 COVID-19 by touching a surface or object that has the virus on it and then touching
 their own mouth, nose, or possibly their eyes”) (last visited May 21, 2020).
   CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
 193

 Locations (Mar. 27, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/community/election-polling-locations.html.
 194   See supra ¶ 119.
 195   S.B. 2 § 5(1)(a) (codified at Ky. Rev. Stat. § 117.085(1)(a)).
 196   S.B. 2 § 5(1)(a)(8) (emphasis added); see also supra ¶ 154.

                                                  75
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 76 of 100 PageID #: 1317




           211.   In addition, Kentucky voters can apply for an absentee ballot if they suffer

 an unexpected “medical emergency” within 14 days of an election, but such a medical

 emergency absentee ballot application must be notarized. 197

           212.   For the purposes of the general election on November 3, 2020, Defendants

 have not construed the “illness” excuse or the “medical emergency” excuse to include all

 voters facing health risks associated with COVID-19. 198

           213.   Kentucky’s current Excuse Requirement is plainly unreasonable, because

 the refusal to allow all Kentuckians to vote safely from home in response to the

 pandemic cannot be justified by any legitimate state interest. The COVID-19 pandemic

 poses the same concerns underlying the “illness” excuse that the Kentucky General

 Assembly has already made available to Kentuckians for the June 23 primary: voters

 should not have to make the untenable decision between risking their health and giving

 up their right to vote.

           214.   Defendants have not adopted a construction of the “illness” excuse that

 provides all voters with the option of voting by mail in November. The existence of any

 legitimate state interest to support Defendants’ narrow construction of the “illness”

 excuse is undercut by the practice of other states. Most states have already entirely

 eliminated any excuse requirement to vote by mail-in absentee ballot, even when their

 voters are not threatened by a public health crisis. 199



 197   Ky. Rev. Stat. § 117.077; see also supra ¶ 155.
 198   See supra ¶ 156.
   National Conference of State Legislatures, Voting Outside the Polling Place:
 199

 Absentee, All-Mail and other Voting at Home Options (Apr. 24, 2020),

                                                 76
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 77 of 100 PageID #: 1318




          215.   Defendants themselves have already acknowledged that any state interest

 in a restrictive interpretation of the Excuse Requirement must give way in light of the

 COVID-19 pandemic. By taking steps to permit all Kentucky voters to use mail-in

 absentee ballots to vote safely from home in the June 23, 2020 primary, Defendants

 made clear that the pandemic necessitates such changes in Kentucky. But Defendants

 have failed to extend these modifications to the Excuse Requirement to the November 3,

 2020 general election.

          216.   Defendants’ decision to permit all Kentucky voters to use mail-in absentee

 ballots for the primary election reflects the reality and gravity of the current

 environment. Over the past two months, COVID-19 has spread throughout the

 Commonwealth of Kentucky at a rapid pace. 200 And public health officials are

 “convinced” that COVID-19 will continue to threaten voters’ health and safety this fall,

 both because of the looming second wave of the virus and the improbable availability of

 a vaccine by November 2020. 201

          217.   Because of these continued risks, many Kentuckians who would otherwise

 vote in person on Election Day will reasonably opt and/or be required to stay home and

 continue practicing social distancing for the foreseeable future, even after the peak of




 https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-
 voting.aspx (34 states and Washington, D.C., offer “no-excuse” absentee/mailed ballot
 voting).
 200   See supra ¶¶ 1, 102–11.
 201Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
 After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
 https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
 fauci-says-i-am-convinced-second-wave/3009131001/; see supra ¶¶ 98–101.
                                              77
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 78 of 100 PageID #: 1319




 the current outbreak of COVID-19 in Kentucky. The ongoing health risks posed by

 COVID-19 necessitate an excuse that would prevent thousands of individuals from

 lining up with other voters at polling places (sometimes for hours), touching the same

 equipment, having face-to-face interactions with poll workers, and threatening their

 own health and the health of others.

        218.   In light of public health officials’ assurances that the United States will

 have a second wave of the coronavirus in the fall, Kentucky’s current Excuse

 Requirement will severely burden the fundamental right of all eligible voters who are

 practicing self-quarantining and social distancing.

        219.   Kentucky’s failure to allow all eligible voters to vote safely from home in

 the general election will impose substantial burdens on a broad cross-section of the

 public, including but not limited to voters who have a heightened risk of contracting

 COVID-19; voters who live with, care for, or work with individuals who have a

 heightened risk of contracting COVID-19; and all poll workers. As the health data from

 states that have held in-person primaries indicate, requiring in-person voting during the

 pandemic is not a mere inconvenience: failing to treat the pandemic as an excuse, even

 after the complete shelter-in-place orders have lifted, can increase cases and cost lives.

        220.   While COVID-19 will pose a threat to all Kentuckians required to vote in

 person in the fall, Kentucky’s current Excuse Requirement will impose especially severe

 and disproportionate burdens on the rights of particularly vulnerable Kentuckians, as

 well as individuals who live with vulnerable Kentuckians. As described above, voters

 with underlying medical conditions, Black voters, older voters, and voters with certain

 disabilities have an increased risk of suffering severe illness or death if they contract the

                                              78
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 79 of 100 PageID #: 1320




 virus. 202 Many of these individuals would not have an excuse to vote safely from home

 under Kentucky’s current system, despite the increased risk that the pandemic poses for

 them. 203 For example, immunocompromised voters, who commonly vote in person and

 are not considered “physically disabled,” would be placed at high risk of severe illness

 from COVID-19 if they were forced to vote in person, but Kentucky’s restrictive

 construction of the “illness” excuse would leave them no other choice. 204 Other

 underlying conditions that can lead to severe illness from COVID-19 but would unlikely

 qualify as an excuse independent of the pandemic include, but are not limited to,

 moderate-to-severe asthma, bone marrow or organ transplantation, prolonged use of

 corticosteroids and other immune-weakening medications, severe obesity, and

 diabetes. 205

             221.   The burdens imposed by the Excuse Requirement are exacerbated by

 various additional restrictions on mail voting that are still in effect for the November

 general election in Kentucky, including: (a) the requirement that any voter seeking to

 vote by mail due to a medical emergency must have their application notarized, 206


 202   See supra ¶¶ 121–53.
 203   Id.
 204Savannah Eadens, Coronavirus Questions: Readers Have Asked, We’ve Got
 Answers on the COVID-19 Outbreak, Louisville Courier Journal (Mar. 24, 2020),
 https://www.courier-
 journal.com/story/life/wellness/health/2020/03/24/coronavirus-2020-everything-
 know-covid-19-and-kentucky/2897603001/.
 205CDC, Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (May 14,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
 at-higher-risk.html.
 206   Ky. Rev. Stat. § 117.077.

                                               79
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 80 of 100 PageID #: 1321




 (b) the failure to provide voters with notice and an opportunity to cure their mail-in

 ballot application if it is rejected based on alleged signature mismatch, 207 and (c) an

 onerous deadline for the receipt of mail ballots (i.e., that the ballot must be received by

 the end of Election Day). 208 Defendants have modified all three of these requirements

 for the June primary election, and extending these modifications to the November

 general election is necessary to protect the right to vote.

          C.     Unreasonable Burden Imposed by Photo ID Law

                 i.      S.B. 2 Constructively Denies Many Kentuckians the Right
                         to Vote

          222.   S.B. 2, enacted in the midst of a global pandemic, places a severe burden

 on Kentuckians’ fundamental voting rights by mandating dangerous or impossible

 actions to vote by mail-in absentee ballot.

          223.   Even under ordinary circumstances, the U.S. Supreme Court has

 recognized that photo ID requirements impose some burdens on voters. 209 But the

 COVID-19 pandemic adds a layer of health and safety risks and practical impossibility to

 those existing complications.

          224.   S.B. 2 requires voters applying for a mail-in absentee ballot to either

 (1) include a copy of the voter’s photo ID with the ballot application, or (2) if the voter

 does not yet have a photo ID, execute a voter affirmation in the presence of an election

 officer confirming their identity and that the voter has a reasonable impediment to


 207   Ky. Rev. Stat. § 117.085(6).
 208   Ky. Rev. Stat. § 117.086(1).
 209   Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197–99 (2008).

                                               80
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 81 of 100 PageID #: 1322




 procuring a photo ID. 210 Both options are presently impossible and will remain life-

 threatening for many voters through the general election.

             225.   There is currently no method for most voters without a photo ID to vote

 absentee. To get the most common form of photo ID in Kentucky—a driver’s license—

 voters must visit their local circuit court clerk’s office or REAL ID Regional Driver’s

 Licensing Office in person. 211 But “[f]ollowing the guidance from Governor Beshear to

 limit in person services[,] all statewide license issuance locations . . . will be closed to the

 public until further notice.” 212

             226.   As of the date of filing this Complaint, only one driver licensing regional

 office in the entire Commonwealth had reopened—all of the remaining statewide license

 issuance locations, including REAL ID offices, are still “closed to the public until further

 notice.” 213

             227.   Until all license issuance locations have reopened, many voters without a

 photo ID cannot obtain a state-issued photo ID and therefore cannot include a copy of

 the photo ID in their mail-in absentee ballot application as required.

             228.   Even when the circuit court clerk and licensing offices reopen, they will

 have reduced capacity to manage the increased demand associated with the Photo ID



 210   S.B. 2 § 1(1)(c); S.B. 2 § 5(2).
 211Ky. Transp. Cabinet, Driver’s License & ID Cards, https://drive.ky.gov/driver-
 licensing/Pages/Drivers-License-and-ID-Card.aspx#identification-card-id (last visited
 Apr. 17, 2020).
 212Ky. Transp. Cabinet, Confident Kentucky,
 https://drive.ky.gov/ConfidentKY/Pages/default.aspx (last visited May 27, 2020).
 213   Id.

                                                  81
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 82 of 100 PageID #: 1323




 Law by November 2020, because they are in the midst of implementing a separate,

 demanding program. In 2005, Congress passed the REAL ID Act, which established

 baseline security standards for state-issued driver’s licenses and ID cards. 214 Kentucky

 passed a law to implement REAL IDs in 2017, and the Commonwealth “has struggled to

 roll out its REAL ID program” ever since. 215 For example, in late 2019, Kentucky

 Transportation Secretary Greg Thomas was forced to abruptly halt the REAL ID rollout

 due to “significant unforeseen workload and staffing issues.” 216 And in 2020, the federal

 government recently extended the implementation date of the REAL ID program from

 October 1, 2020, to October 1, 2021, 217 citing concerns about “crowding at state motor-

 vehicle department offices.” 218 Because Kentucky circuit court clerk and licensing

 offices are already overwhelmed with the conversion to REAL IDs, even if these offices

 do reopen, Kentucky voters will encounter difficulty in obtaining photo IDs in advance

 of the election.


 214U.S. Dep’t of Homeland Sec., REAL ID Frequently Asked Questions,
 https://www.dhs.gov/real-id-frequently-asked-questions (last visited May 5, 2020).
 215Ben Tobin & Sarah Ladd, Kentucky Halts Real ID Rollout as Federal Deadline for
 Travelers Looms, Louisville Courier Journal (Sept. 18, 2019), https://www.courier-
 journal.com/story/news/local/2019/09/18/kentucky-transportation-cabinet-halts-real-
 id-county-by-county-rollout/2361914001/.
 216   Id.
 217Chris Woodyard & Curtis Tate, Travelers Get a Break: REAL ID Deadline Extended
 to Oct. 1 2021, Due to Coronavirus, USA Today (Mar. 26, 2020),
 https://www.usatoday.com/story/travel/airline-news/2020/03/23/real-id-deadline-
 pushed-back-trump-says-coronavirus/2905323001/.
 218 Chris Woodyard, Travelers Get a Break: REAL ID Deadline Being Pushed Back Due
 to the Coronavirus, Louisville Courier Journal (Mar. 24, 2020), https://www.courier-
 journal.com/story/news/2020/03/24/real-id-deadline-pushed-back-trump-says-
 coronavirus/2905838001/.

                                             82
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 83 of 100 PageID #: 1324




           229.   Kentucky’s botched rollout of the REAL ID program also highlights the

 very real danger that the circuit court clerk and licensing offices will be unable to

 accommodate the increased demand associated with the new Photo ID Law in time for

 the general election in November 2020—because in this context, any delay could result

 in widespread disenfranchisement.

           230.   Even if a Kentuckian does have a photo ID, fulfilling S.B. 2’s photocopy

 requirement for mail-in absentee ballots brings its own life-threatening risks,

 particularly for those with underlying health conditions. Many voters will not have a

 photocopying machine in their home to make the statutorily required photocopy of their

 ID. 219 Practically, this means that, in the middle of a pandemic, voters will be forced to

 choose between entering public businesses or libraries—many of which are not yet

 open—to use copying and printing equipment, a possible vector for contracting COVID-

 19, or losing the “precious” and “fundamental” right to vote. 220

           231.   Similar risks also inhere for Kentuckians who choose to vote in person

 during the pandemic. Having to physically hand over photo ID makes maintaining six

 feet of distance impossible. Transferring the photo ID between the voter and the poll

 worker exponentially increases the risk of contracting COVID-19 for both voters and

 election officials, especially because poll workers will have to repeatedly engage in such

 exchanges with many voters. And because checking photo IDs will lengthen the voting

 process for every voter, administration of the new Photo ID Law will also increase line




 219   See S.B. 2 § 5(2).
 220   Harper v. Va. State Bd. of Elections, 383 U.S. 663, 670 (1966).
                                               83
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 84 of 100 PageID #: 1325




 length and wait times at the polls, which further increases voters’ risk of exposure to the

 virus.

           232.   Regardless of whether government offices and businesses reopen soon, all

 Kentuckians will still face unacceptable risks to vote. The severe burden posed by S.B. 2

 is evident when comparing the bill’s provisions with current CDC guidelines for

 elections. The CDC has recommended that election officials “[e]ncourage voters to use

 voting methods that minimize direct contact with other people” and “[e]ncourage mail-

 in methods of voting.” 221 S.B. 2 does the opposite. At present, S.B. 2 in effect

 necessitates hazardous direct contact with local government officials to obtain either a

 voter’s affirmation or a photo ID, as well as local businesses to make a photocopy of that

 ID.

           233.   The principal exception to S.B. 2—the Impediment Requirement—does not

 cure these injuries to Kentucky voters. The Impediment Requirement does not permit

 individuals to vote without a photo ID unless they execute a voter affirmation form that

 cites one of eight specifically enumerated impediments to justify their inability to obtain

 a photo ID. 222 S.B. 2’s Impediment Requirement does not provide a basis for excusing

 the requirements of the Photo ID Law if the COVID-19 pandemic prevents the voter

 from obtaining a photo ID or procuring a copy of their photo ID. Moreover, S.B. 2’s




   CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
 221

 Locations (Mar. 27, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/community/election-polling-locations.html.
 222   S.B. 2 §§ 1(1)(c), 5(2).

                                              84
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 85 of 100 PageID #: 1326




 Impediment Requirement creates the same health risks as obtaining a license, because it

 requires the voter to execute a voter affirmation in the presence of an election officer.

          234.   Implementing the Photo ID Law in the general election in November 2020

 will continue to unreasonably endanger Kentuckians’ health and safety, as health

 experts are “convinced” that the COVID-19 threat will persist in the fall. 223

          235.   While all Kentuckians remain at risk for COVID-19 in the fall, this burden

 is even more pronounced for particularly vulnerable Kentuckians. As described above,

 COVID-19 imposes an especially severe burden on certain voters—including Black

 voters, older voters, and voters with underlying medical conditions 224—who have an

 increased risk of suffering severe illness or death if they contract the virus. For these

 voters, interacting with government workers or print shop employees will remain a life-

 threatening risk. Requiring these endangered Kentuckians to visit a county clerk’s office

 to vote in the general election in November 2020 would essentially eviscerate their

 ability to obtain the health benefits of voting by mail. Thus, S.B. 2’s absentee provisions

 will continue to put voters’ lives in danger through the general election in November

 2020.

          236.   Kentucky’s first-time implementation of the Photo ID Law for the general

 election in November 2020 is an urgent problem that warrants this Court’s immediate

 intervention. Kentucky’s maintenance of the Excuse Requirement is already impacting



 223Christina Zhao, Fauci Says U.S. Will Have Coronavirus in the Fall After Trump Says
 It Might Not Come Back, Newsweek (Apr. 22, 2020),
 https://www.newsweek.com/fauci-says-us-will-have-coronavirus-fall-after-trump-says-
 it-might-not-come-back-1499639; see supra ¶¶ 98–101.
 224   See supra ¶¶ 121–53.
                                              85
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 86 of 100 PageID #: 1327




 the plaintiff organizations. LWVKY, Louisville Urban League, and Kentucky NAACP are

 diverting resources now to respond to the new Photo ID Law, including by using their

 limited time and resources to educate voters on how to obtain and copy photo ID in the

 midst of a pandemic.

                    ii.   The Photo ID Requirement for Mail-In Absentee Ballot
                          Applications is Unrelated to Any Valid State Interest

             237.   Even if the burdens on voting are found to be minimal, Kentucky’s photo

 ID requirement for absentee ballot applications is unrelated to any valid state interest.

             238.   Kentucky may claim this requirement prevents voter fraud or safeguards

 voter confidence, but there is no evidence of voter fraud in Kentucky. Defendant

 Secretary Adams recently stated that, because he ran on a platform of fighting voting

 fraud, he recognizes that concerns surrounding absentee voting are “partly on [him]

 because [he] talked about it in [his] campaign.” 225 But since taking office, Adams’s

 views have shifted. After recommending that all voters have the option to vote safely

 from home in the Kentucky primary election, Adams stated that the “presumption that

 absentee voting is less secure is frustrating because Kentucky has safeguards in place to

 protect against fraud.” 226 Adams has also acknowledged that there “is no evidence of




 225Pam Fessler, ‘It’s Partly On Me’: GOP Official Says Fraud Warnings Hamper Vote-
 By-Mail Push, NPR (May 15, 2020), https://www.npr.org/2020/05/15/856189149/it-s-
 partly-on-me-gop-official-says-fraud-warnings-hamper-vote-by-mail-
 push?utm_medium=social&utm_term=nprnews&utm_source=facebook.com&utm_ca
 mpaign=npr.
 226   Id.

                                                86
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 87 of 100 PageID #: 1328




 extensive fraud in U.S. elections or of multiple voting,” 227 and that he is “not aware of

 any instance over the past decade in which voter fraud was committed in Kentucky by

 someone impersonating another eligible voter.” 228

          239.    To the extent that preventing voter fraud or safeguarding voter confidence

 is considered a valid state interest despite the lack of evidence of voter fraud in

 Kentucky, “the fact remains that nothing suggests that absentee ballot fraud would be

 limited by a photo-identification requirement that applied to absentee voting.” 229

          240.    Under S.B. 2, a valid photo ID must possess: “1. The name of the

 individual to whom the document was issued; and 2. A photograph of the individual to

 whom the document was issued.” 230

          241.    The main purpose of requiring a voter to present photo ID at the polls is so

 an election official can use the photo on the ID to verify the identity of the voter. Unlike

 in-person voting, when the voter applies for an absentee ballot by placing a photocopied

 picture of the voter’s ID in an envelope and mailing the ballot, there is “no way for the

 state election officials to determine whether the photo ID actually belonged to the




 227 LRC Public Information, Voter ID Bill Receives Favorable Hearing, Richmond
 Register (Jan. 24, 2020), https://www.richmondregister.com/news/election/voter-id-
 bill-receives-favorable-hearing/article_5a1129c3-9938-55b2-9443-e33bb16c1017.html.
 228Joe Sonka, Kentucky Republicans Say Voter ID Bill Will ‘Increase Confidence’ in
 Election Process, Louisville Courier Journal (Jan. 8, 2020), https://www.courier-
 journal.com/story/news/politics/2020/01/08/voter-id-requirements-kentucky-
 secretary-state-supports-bill/2846020001/.
 229Am. Civ. Liberties Union of New Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th
 Cir. 2008).
 230   S.B. 2 § 23(12).

                                               87
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 88 of 100 PageID #: 1329




 absentee voter,” because “he wouldn’t be presenting his face at the polling place for

 comparison with the photo.” 231 Further, a photo ID is not necessary in the absentee

 voting context, because “the unique procedures for absentee voting allow for a separate

 process confirming the identification of a voter.” 232

             242.   Ultimately, “the absence of a person standing before the election officials

 precludes linking the enclosed identification with the person actually casting the

 ballot.” 233 Since the primary purpose of a photo ID is rendered irrelevant in the

 absentee ballot context, S.B. 2’s photo ID provisions for mail-in absentee ballot

 applications must be invalidated because “even rational restrictions on the right to vote

 are invidious if they are unrelated to voter qualifications.” 234

                                      CLAIMS FOR RELIEF

  Count 1: During the COVID-19 Crisis, Kentucky’s Absentee Requirements
    Burden the Fundamental Right to Vote in Violation of the First and
                        Fourteenth Amendments
                           (42 U.S.C. § 1983)

             243.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of

 this Complaint and the paragraphs in the counts below as though fully set forth herein.

             244.   Eligible individuals have a fundamental right to vote under the First and

 Fourteenth Amendments of the U.S. Constitution. In cases where the fundamental right




 231Crawford v. Marion Cty. Election Bd., 472 F.3d 949 (7th Cir. 2007), aff’d, 553 U.S.
 181 (2008).
 232   Santillanes, 546 F.3d at 1320.
 233   Id.
 234   Crawford, 553 U.S. at 189.

                                                  88
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 89 of 100 PageID #: 1330




 to vote is burdened, the court first determines the severity of the burden on the right to

 vote by evaluating the character and magnitude of the asserted injury. 235 If the

 restriction on the right to vote is a severe burden, then it is subject to strict scrutiny. 236

 Strict scrutiny requires the restriction to be “narrowly drawn to advance a state interest

 of compelling importance.” 237 “[R]egulations that impose a more-than-minimal but

 less-than-severe burden” are subject to a more “flexible” analysis. 238 And “minimally

 burdensome and nondiscriminatory” regulations are subject to a “less-searching

 examination closer to rational basis.” 239

             245.   If this Court does not grant the relief that Plaintiffs request, the

 combination of the Defendants' enforcement of the Excuse Requirement and the health

 risks posed by the COVID-19 pandemic will severely and unduly burden the right to

 vote—because for thousands of eligible voters, the inability to use mail-in absentee

 ballots to vote safely from home means they will not be able to vote at all. This burden is

 especially severe for voters who face increased risk of serious illness or death from

 voting during the COVID-19 pandemic, including voters with underlying medical

 conditions, Black voters, older voters, and voters with disabilities. Thus, Defendants’

 enforcement of the Excuse Requirement during the pandemic will prevent or virtually

 prevent Kentuckians from exercising their right to vote.


 235Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780
 (1983).
 236   See id. at 434.
 237   Burdick, 504 U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)).
 238   Ohio Democratic Party v. Husted, 834 F.3d 620, 627 (6th Cir. 2016).
 239   Id.
                                                   89
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 90 of 100 PageID #: 1331




        246.   By enforcing Kentucky’s Excuse Requirement, Defendants, acting under

 color of state law, will deprive Plaintiffs Michael Collins, Jeffrey Cosby, Thela Elliott,

 Gracie Lewis, DeJuan Nash, and Tiffany Price of rights secured to them by the First and

 Fourteenth Amendments to the U.S. Constitution—namely, the fundamental right to

 vote—and protected by 42 U.S.C. § 1983. Enforcement of the Excuse Requirement will

 also strip members and or/clients of the LWVKY, Louisville Urban League, and

 Kentucky NAACP of their right to vote.

        247.   In addition to endangering individual voters and their communities,

 Defendants’ enforcement of the Excuse Requirement will also require organizations like

 the LWVKY, Louisville Urban League, and Kentucky NAACP to funnel resources

 intended for voter registration and restoration efforts toward helping Kentuckians

 minimize the public health and safety risks of in-person elections.

        248.   Defendants cannot provide any colorable justification for their refusal to

 make changes to Kentucky’s voting system that accommodate the significant challenges

 voters will face in the general election in November 2020 as a result of the pandemic.

 Defendants’ maintenance of the Excuse Requirement is not supported by any state

 interest that is sufficient to justify the resulting burdens on the right to vote. This fact is

 underscored by Defendants’ decision to relax the Excuse Requirement for the June 23,

 2020 primary, which seriously undermines any justification for refusing to do the same

 for the November 3, 2020 general election.




                                               90
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 91 of 100 PageID #: 1332




           249.   In light of public health officials’ assurances that the United States “will

 have coronavirus in the fall,” 240 Defendants’ failure to provide all Kentucky voters with

 the ability to vote safely from home during the time of the COVID-19 pandemic cannot

 pass constitutional muster. Unless Plaintiffs are granted the relief requested herein,

 thousands of Kentuckians’ right to vote—including each of the individual plaintiffs and

 many members and/or clients of the LWVKY, Louisville Urban League, and Kentucky

 NAACP—will be severely burdened or eliminated entirely in the upcoming general

 election on November 3, 2020.

           250.   Additionally, in order to implement relaxation of the Excuse Requirement

 effectively under the circumstances of the COVID-19 pandemic, other modifications in

 place for the June 23, 2020 primary must be in place for the November 3, 2020 election.

 These are:

           a.     Eliminating the notarization requirement for medical emergency absentee

                  ballot applications; 241

           b.     Counting all ballots postmarked by Election Day and received by close of

                  business on the Saturday following the election; 242 and




 240Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
 After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
 https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
 fauci-says-i-am-convinced-second-wave/3009131001/.
 241Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
 4:190E § 3 (2020).
 242   Id. § 6.

                                                 91
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 92 of 100 PageID #: 1333




           c.     Requiring Defendants to make a reasonable effort to contact voters whose

                  ballots are rejected during election officials’ signature verification process

                  and to provide the voter with a timeframe and manner in which the voter

                  may cure the discrepancy. 243

           251.   Failure to impose these requirements for the November 3, 2020 election in

 order to fully effectuate relaxation of the Excuse Requirement, under the circumstances

 of the COVID-19 pandemic, will impose a severe and unreasonable burden on the voters

 of Kentucky and is therefore invalid under the Anderson-Burdick framework. 244 Thus,

 the Defendants’ failure to continue implementing these modifications during the

 pandemic will prevent or virtually prevent Kentuckians from exercising their right to

 vote.

           252.   In light of public health officials’ assurances that the United States “will

 have coronavirus in the fall,” 245 Defendants’ failure to provide all Kentucky voters with

 the ability to vote safely from home during the time of the COVID-19 pandemic cannot

 pass constitutional muster. Unless Plaintiffs are granted the relief requested herein,

 thousands of Kentuckians’ right to vote—including each of the individual plaintiffs and

 many members of the LWVKY, Louisville Urban League, and Kentucky NAACP—will be




 243   Id. § 9.
 244   See Burdick, 504 U.S. 428; Anderson, 460 U.S. 780.
 245Savannah Behrmann, ‘Convinced’: Fauci Says There Will Be Coronavirus in the Fall
 After Trump Says ‘It May Not Come Back’, USA Today (Apr. 23, 2020),
 https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-anthony-
 fauci-says-i-am-convinced-second-wave/3009131001/.
                                                  92
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 93 of 100 PageID #: 1334




 severely burdened or eliminated entirely in the upcoming general election on November

 3, 2020.

   Count 2: During the COVID-19 Crisis, Kentucky’s Photo ID Law Burdens
    the Fundamental Right to Vote in Violation of the First and Fourteenth
                               Amendments
                             (42 U.S.C. § 1983)

          253.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of

 this Complaint and the paragraphs in the counts below as though fully set forth herein.

          254.   In cases where the fundamental right to vote is burdened, the court first

 determines the severity of the burden on the right to vote and then applies the

 appropriate level of scrutiny, as detailed above. 246 The heavier the burden, the more

 compelling the state’s interest must be. 247 For severe burdens, strict scrutiny applies. 248

          255.   The combination of the Defendants’ enforcement of S.B. 2 and the health

 risks posed by the COVID-19 pandemic imposes a severe burden on the right to vote.

 S.B. 2 mandates that voters provide a valid photo ID before casting a ballot in person.

 Similarly, voters applying for an absentee ballot must include a copy of valid photo ID

 with their application. For those voters without photo ID, obtaining one is currently

 impossible. All but one of the statewide license-issuance locations are currently closed.

          256.   Even if voters do have a photo ID, S.B. 2 requires a photocopy of that ID to

 be included in the absentee ballot application. For voters without a copy machine in

 their home, this requirement imposes a severe burden by forcing voters to enter



 246   See supra ¶ 216.
 247   See Ohio Democratic Party, 834 F.3d at 627.
 248   See Burdick, 504 U.S. at 434.
                                               93
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 94 of 100 PageID #: 1335




 businesses in public use to photocopy their ID, putting them in danger of contracting

 coronavirus. This burden is especially severe for voters who face increased risk of

 serious illness or death from contact with others during the COVID-19 pandemic,

 including voters with underlying medical conditions, Black voters, older voters, and

 voters with certain disabilities.

        257.   Even if government offices and printing/copying businesses reopen,

 Kentucky voters will continue to face these health risks through the general election in

 November 2020. As the CDC and the Kentucky Department of Public Health have

 recommended, the most effective way to prevent contracting COVID-19 is to “practice

 social distancing, meaning staying at home as much as possible and otherwise

 maintaining six feet of distance from other individuals.” 249 Forcing Kentuckians to

 reject this advice and interact with others in places of public use in order to vote

 constitutes a severe and unnecessary danger to individual health and public safety.

        258.   S.B. 2’s only exception to the photo ID requirement does not obviate the

 unacceptable risks to voters’ health and safety that the statute inflicts. First, S.B. 2’s

 Impediment Requirement does not provide an exemption for those Kentucky voters

 who reasonably fear they will contract COVID-19 if forced to obtain a photo ID during

 the pandemic. And second, even for voters who can claim one of the narrowly

 prescribed, statutorily enumerated impediments, fulfilling the Impediment

 Requirement during the pandemic imposes the same unacceptable risks as the photo ID



   Ky. Office of the Governor, State of Emergency Relating to Kentucky Elections,
 249

 Exec. Order 2020-296 (Apr. 24, 2020); Ky. Bd. of Elections, Procedures for June 23,
 2020 Election, 31 Ky. Admin. Regs. 4:190E (2020).
                                               94
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 95 of 100 PageID #: 1336




 requirement itself, as it requires voters to subject themselves to potential exposure to

 COVID-19 by executing a voter affirmation in front of an election official. Thus, the

 enforcement of S.B. 2 during the pandemic will prevent or virtually prevent Kentuckians

 from exercising their right to vote.

        259.   By enforcing Kentucky’s Photo ID Law, Defendants, acting under color of

 state law, will deprive Plaintiffs Jeffrey Cosby, Thela Elliott, and Tiffany Price of rights

 secured to them by the First and Fourteenth Amendments to the U.S. Constitution—

 namely, the fundamental right to vote—and protected by 42 U.S.C. § 1983. Enforcement

 of the Excuse Requirement will also strip members and/or clients of the LWVKY,

 Louisville Urban League, and Kentucky NAACP of their right to vote.

        260. In addition to endangering individual voters and their communities,

 Defendants’ enforcement of the Photo ID Law will also require organizations like the

 LWVKY, Louisville Urban League, and Kentucky NAACP to funnel resources intended

 for voter registration and restoration efforts toward assisting Kentuckians with

 compliance with the Photo ID Law.

        261.   There is no valid state interest in requiring a photocopy of a photo ID with

 an absentee ballot application. The purpose of requiring a photo ID is to allow an

 election official to verify the identity of the voter by comparing the photo on the ID with

 the voter in front of them. This purpose is not fulfilled under S.B. 2. Election officials

 have no way of verifying who put the copy of the ID in the envelope with the absentee

 ballot application. Thus, traditional justifications for photo ID laws, such as preventing

 voter fraud and bolstering public confidence in election integrity, are irrelevant in this

 context.

                                              95
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 96 of 100 PageID #: 1337




        262.   Furthermore, given the clear life-threatening danger posed by COVID-19

 to all voters, any interest Kentucky may have in preventing election fraud or

 safeguarding election integrity is outweighed by the need to simultaneously protect both

 human life and the franchise.

        263.   This Court should enjoin the Photo ID Law and provide appropriate relief

 to ensure all voters may safely access absentee voting for the general election.



                                 REQUESTED RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        A.     Declare that Kentucky’s enforcement of the Excuse Requirement (as

 codified by Ky. Rev. Stat. §§ 117.077 and 117.085) violates the fundamental right to vote

 under the First and Fourteenth Amendments to the U.S. Constitution while the risk of

 community transmission of COVID-19 continues to threaten the health and safety of

 Kentucky voters;

        B.     Declare that Defendants’ failure to extend the modifications they have

 already provided to protect the right to vote and “reduce[] the amount of exposure

 voters, poll workers, and administrators have to possible infection” 250 in the June

 primary election to the November general election violates the fundamental right to vote

 under the First and Fourteenth Amendments to the U.S. Constitution while the risk of

 community transmission of COVID-19 continues to threaten the health and safety of

 Kentucky voters. These measures include: (a) eliminating the notarization requirement


 250See Ky. Bd. of Elections, Procedures for June 23, 2020 Election, 31 Ky. Admin. Regs.
 4:190E (2020).
                                             96
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 97 of 100 PageID #: 1338




 for medical emergency absentee ballots, (b) counting all ballots that are postmarked by

 Election Day and received by the Saturday following the election, and (c) making a

 reasonable effort to contact voters whose ballots are rejected during election officials’

 signature verification process and to provide the voter with a timeframe and manner in

 which the voter may cure the discrepancy.

        C.     Declare that Kentucky’s enforcement of the Photo ID Law (as stated in S.B.

 2 §§ 1(1) and 5(2)) violates the fundamental right to vote under the First and Fourteenth

 Amendments to the U.S. Constitution while the risk of community transmission of

 COVID-19 continues to threaten the health and safety of Kentucky voters;

        D.     Issue a preliminary and permanent injunction that orders relief including:

                      1.     Prohibiting Defendants and their respective agents, officers,

               employees, and successors, and all persons acting in concert with each or

               any of them, from enforcing the Excuse Requirement (as codified by Ky.

               Rev. Stat. §§ 117.077 and 117.085) to prevent any eligible voter, regardless

               of age and physical condition, to request, receive, and have counted, an

               absentee ballot while the risk of community transmission of COVID-19

               continues to threaten the health and safety of Kentucky voters;

                      2.     Ordering Defendants and their respective agents, officers,

               employees, and successors, and all persons acting in concert with each or

               any of them, to apply to the November 3, 2020 general election the same

               precautions that Defendants have already enacted to conduct the June 23,

               2020 primary election “in a manner that reduces the amount of exposure



                                              97
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 98 of 100 PageID #: 1339




             voters, poll workers, and administrators have to possible infection” 251—

             including (a) eliminating the notarization requirement for medical

             emergency absentee ballots, (b) counting all ballots that are postmarked

             by Election Day and received by the Saturday following the election, and

             (c) making a reasonable effort to contact voters whose ballots are rejected

             during election officials’ signature verification process and to provide the

             voter with a timeframe and manner in which the voter may cure the

             discrepancy—while the risk of community transmission of COVID-19

             continues to threaten the health and safety of Kentucky voters;

                    3.     Prohibiting Defendants and their respective agents, officers,

             employees, and successors, and all persons acting in concert with each or

             any of them, from enforcing the Photo ID Law (as stated in S.B. 2) for all

             voters while the risk of community transmission of COVID-19 continues to

             threaten the health and safety of Kentucky voters;

                    4.     Ordering Defendants and their respective agents, officers,

             employees, and successors, and all persons acting in concert with each or

             any of them, to modify election materials, including absentee ballots, to

             reflect the elimination of the excuse and photo ID requirements, and

             conduct a public information campaign informing Kentucky voters about

             the elimination of the excuse and photo ID requirements, in coordination

             with city and county officials before and during the absentee balloting



 251   Id.
                                           98
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 99 of 100 PageID #: 1340




              period, and ordering Defendants to issue guidance instructing city and

              county election officials to issue absentee ballots to all eligible voters;

       E.     Award Plaintiffs attorneys’ fees in this action;

       F.     Award Plaintiffs their costs of suit; and

       G.     Grant such other and further relief as this Court deems just and proper in

 the circumstances.




                                             99
Case 3:20-cv-00375-CRS Document 56 Filed 08/19/20 Page 100 of 100 PageID #: 1341




                                             Respectfully submitted,



                                               /s Corey Shapiro____________

 Adriel I. Cepeda Derieux                    Corey Shapiro, Ky. Bar No. 96897
 Sophia Lin Lakin                              Counsel of Record
 Dale E. Ho                                  Heather Gatnarek, Ky. Bar No. 95113
 AMERICAN CIVIL LIBERTIES UNION FOUNDATION   Mashayla Hays, Ky. Bar No. 98506
 125 Broad Street, 18th Floor                ACLU OF KENTUCKY FOUNDATION
 New York, NY 10004                          325 W. Main Street, #2210
 (212) 549-2500                              Louisville, KY 40202
 acepedaderieux@aclu.org                     (502) 581-9746
 slakin@aclu.org                             corey@aclu-ky.org
 dho@aclu.org                                heather@aclu-ky.org
                                             mashayla@aclu-ky.org
 Ceridwen Cherry
 AMERICAN CIVIL LIBERTIES UNION FOUNDATION   Megan C. Keenan
 915 15TH STREET, NW                         Mary Elise Holman
 Washington, DC 20005-2313                   Scott J. Garfing
 (202) 675-2326                              Jayne Ponder
 ccherry@aclu.org                            COVINGTON & BURLING LLP
                                             One CityCenter
 Ezra Rosenberg                              850 Tenth Street, NW
 Ajay Saini                                  Washington, DC 20001-4956
 Natasha Chabria                             (202) 662-6000
 LAWYERS’ COMMITTEE FOR CIVIL RIGHTS         mkeenan@cov.com
 UNDER LAW                                   eholman@cov.com
 1500 K Street NW, Suite 900                 sgarfing@cov.com
 Washington, DC 20005                        jponder@cov.com
 (202) 662-8600
 erosenberg@lawyerscommittee.org             Robert D. Fram
 asaini@lawyerscommittee.org                 COVINGTON & BURLING LLP
 natashachabria@lawyerscommittee.org         Salesforce Tower
                                             415 Mission Street, Suite 5400
                                             San Francisco, CA 94105-2533
                                             (415) 591-6000
                                             rfram@cov.com



 Date: July 30, 2020



                                       100
